Exhibit 10.1
MONDRIAN LOS ANGELES
PURCHASE AND SALE AGREEMENT
BETWEEN
MONDRIAN HOLDINGS LLC,
A DELAWARE LIMITED LIABILITY COMPANY
AS SELLER
AND
WOLVERINES OWNER LLC,
A DELAWARE LIMITED LIABILITY COMPANY
AS PURCHASER
As of April 22, 2011

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
            ARTICLE I PURCHASE AND SALE     1  
1.1
  Agreement of Purchase and Sale     1  
1.2
  Property Defined     4  
1.3
  Permitted Exceptions     5  
1.4
  Purchase Price     5  
1.5
  Payment of Purchase Price     5  
1.6
  Earnest Money     5  
1.7
  Management Agreement     6   ARTICLE II TITLE AND SURVEY     6  
2.1
  Title Report     6  
2.2
  Survey     6  
2.3
  Approval of Title     6  
2.4
  Conveyance of Title     8  
2.5
  Title Policy     8   ARTICLE III INSPECTION     9  
3.1
  Right of Inspection     9  
3.2
  Seller Due Diligence Materials     10   ARTICLE IV CLOSING     11  
4.1
  Time and Place; Pre-Closing     11  
4.2
  Seller’s Closing Obligations and Deliveries     11  
4.3
  Purchaser’s Closing Obligations and Deliveries     14  
4.4
  Prorations, Credits and Other Adjustments     14  
4.5
  Closing Costs     21  
4.6
  Conditions Precedent to Obligation of Purchaser     21  
4.7
  Conditions Precedent to Obligation of Seller     22  
4.8
  Failure or Waiver of Conditions Precedent     22   ARTICLE V REPRESENTATIONS,
WARRANTIES AND COVENANTS     24  
5.1
  Representations and Warranties of Seller     24  
5.2
  Knowledge Defined     26  
5.3
  Covenants of Seller     26  
5.4
  Representations and Warranties of Purchaser     27  
5.5
  Covenants of Purchaser and/or of Seller     29  
5.6
  Employees     30  
5.7
  Independent Audit     32   ARTICLE VI DEFAULT     32  
6.1
  Default by Purchaser     32  
6.2
  Default by Seller     32  
6.3
  Seller’s Right to Cure Defaults     33  
6.4
  Purchaser’s Right to Cure Defaults     33   ARTICLE VII SURVIVAL,
INDEMNIFICATION, AND LIMITATIONS ON LIABILITY     33  
7.1
  Survival     33  
7.2
  Seller’s Indemnification     34  
7.3
  Purchaser’s Indemnification     34  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
7.4
  Notice and Resolution of Claims     34  
7.5
  Limitations on Liability     36  
7.6
  Other Matters Regarding Indemnification     36   ARTICLE VIII RISK OF LOSS    
37  
8.1
  Minor Damage     37  
8.2
  Major Damage     37  
8.3
  Definition of “Major” Loss or Damage     38   ARTICLE IX COMMISSIONS     38  
9.1
  Brokerage Commissions     38   ARTICLE X DISCLAIMERS AND WAIVERS     38  
10.1
  No Reliance on Documents     38  
10.2
  DISCLAIMERS     39  
10.3
  Repairs, Reserves, and Capital Expenditures     40  
10.4
  Effect and Survival of Disclaimers     41   ARTICLE XI MISCELLANEOUS     41  
11.1
  Confidentiality     41  
11.2
  Public Disclosure     41  
11.3
  Assignment     42  
11.4
  Notices     42  
11.5
  Modifications     43  
11.6
  Calculation of Time Periods; Time is of the Essence     43  
11.7
  Successors and Assigns     43  
11.8
  Entire Agreement     43  
11.9
  Further Assurances     44  
11.10
  Counterparts; Facsimile Signatures     44  
11.11
  Severability     44  
11.12
  Applicable Law     44  
11.13
  No Third Party Beneficiary     44  
11.14
  Exhibits and Schedules     44  
11.15
  Captions     45  
11.16
  Construction     45  
11.17
  Termination of Agreement     45  
11.18
  Attorneys Fees     45  
11.19
  No Waiver     46  
11.20
  No Reservation of Property     46  
11.21
  No Recordation     46  

ii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of April 22,
2011 (the “Effective Date”), by and between Mondrian Holdings LLC, a Delaware
limited liability company (“Seller”), and Wolverines Owner LLC, a Delaware
limited liability company (“Purchaser”). Unless otherwise noted, all capitalized
terms set forth in this Agreement shall have the meanings ascribed to them in
Annex A attached hereto.
WITNESSETH:
     WHEREAS, Seller is the owner and holder of the fee simple estate in and to
that certain plot, piece and parcel of land located at 8440 Sunset Boulevard,
West Hollywood, California, County of Los Angeles and more particularly
described in Schedule 1.1(a) attached hereto (the “Land”), together with the 237
room hotel, restaurants, bars, spas, lounges, meeting rooms and all other
improvements and fixtures (collectively, the “Improvements”) located on the Land
(the Improvements and the Land are hereinafter sometimes collectively referred
to as the “Real Property”); and
          WHEREAS, Seller operates on the Real Property the hotel known as
“Mondrian” (the “Hotel”);
          WHEREAS, Seller desires to cause the sale, assignment and transfer of
its interests in and to the Property (as defined below) to Purchaser in
accordance with the terms and provisions of this Agreement, and Purchaser
desires to purchase such interests from Seller and assume certain liabilities
related to the Property upon the terms more particularly set forth in this
Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, Purchaser and Seller
agree as follows:
ARTICLE I
PURCHASE AND SALE
     1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey, and Purchaser agrees to
purchase, all of the right, title and interest of Seller or any affiliate of
Seller (which shall not include 8440 LLC or Sunset Restaurant LLC) in and to the
following:
          (a) The Land as described in Schedule 1.1(a) attached hereto.
          (b) The Improvements.

 



--------------------------------------------------------------------------------



 



          (c) All tangible personal property owned by Seller or any affiliate of
Seller and located on the Real Property, used solely in connection with the
operation of the Real Property (including appliances, furniture, fixtures (other
than those which constitute Improvements), furnishings, equipment, machinery,
building systems, security systems, key cards (together with all devices for
coding and monogramming such key cards), vehicles, appliances, carpeting,
draperies and curtains, tools and supplies, decorations, china, glassware,
linens, silver, utensils, computers, computer equipment and manuals, computer
software and programs, uniforms, works of art, materials, supplies and other
similar items of personal property) and that are located at the Hotel as of the
Closing Date, but specifically excluding the personal property listed on
Schedule 1.1(c) attached hereto (the “Excluded Personal Property”). The tangible
personal property described in this Section 1.1(c), exclusive of the Excluded
Personal Property, is hereinafter referred to collectively as the “Personal
Property”).
          (d) All contracts or reservations for the use of spas, guest rooms,
ballroom and banquet facilities, conference facilities, meeting rooms or other
facilities of the Hotel or located within the Improvements, for the Closing Date
and the period from and after the Closing Date (collectively, the “Bookings”),
and any deposits held by Seller in connection with the Bookings and not
previously applied as of the Closing Date.
          (e) All contracts, agreements and warranties to which Seller is a
party that are assignable without the consent of the counterparty thereto or
additional costs or liability to Seller, or with respect to which Seller obtains
consent to an assignment hereunder from the applicable counterparty, relating to
the upkeep, repair, maintenance or operation of the Real Property or the
Personal Property, including all deposits and credits thereunder (to the extent
the obligation to apply or return such deposits or credits is assumed by
Purchaser) (collectively, the “Service Contracts”), including the contracts and
agreements: (i) listed on Schedules 1.1(e)-1(a) attached hereto (which sets
forth the Service Contracts assignable without the consent of the counterparty
thereto or additional costs or liability to Seller) and 1.1(e)-1(b) attached
hereto (which sets forth the Service Contracts in effect as of the Effective
Date that are not assignable without the consent of the counterparty thereto or
additional costs or liability to Seller) (but specifically excluding
(A) Bookings, (B) Space Leases, (C) insurance policies, (D) the Management
Agreement, and (E) any contract or agreement listed on such Schedule 1.1(e)-1
which (1) is terminated on or before Closing pursuant to the terms of this
Agreement, (2) expires pursuant to its terms on or before the Closing Date or
(3) is terminated by the applicable counterparty thereto on or before the
Closing Date); (ii) providing for the lease of equipment or other personal
property listed on Schedule 1.1(e)-2(a) (which sets forth any such leases
assignable without the consent of the counterparty thereto or additional costs
or liability to Seller) and 1.1(e)-2(b) attached hereto (which sets forth any
such leases in effect as of the Effective Date that are not assignable without
the consent of the counterparty thereto or additional costs or liability to
Seller) (collectively, the “Equipment Leases”, but specifically excluding any
contract or agreement listed on such Schedule 1.1(e)-2(a) or
Schedule 1.1(e)-2(b) which (A) is terminated on or before Closing pursuant to
the terms of this Agreement, (B) expires pursuant to its terms on or before the
Closing Date or (C) is terminated by the applicable counterparty thereto on or
before the Closing Date); and (iii) entered into after the Effective Date and
which Seller is permitted to enter into under the terms of this Agreement.

2



--------------------------------------------------------------------------------



 



          (f) All names, marks, logos and designs, used in the operation or
ownership of the Property or any part thereof listed on Schedule 1.1(f),
provided that Purchaser expressly acknowledges and agrees that the following
items are specifically excluded and shall not be transferred hereunder: (i) all
right, title or interest of any kind or nature whatsoever in and to, and
intellectual property in any way relating to, the Manager’s Materials or
Manager’s Tradenames (it being understood that certain rights with respect to
certain of the foregoing items shall be granted to Purchaser pursuant to the
Management Agreement); (ii) all websites and domains used for the Hotel,
including access to the FTP files of the websites; and (iii) any information or
reports that relate solely to the period prior to the Closing (all such items
not to be transferred hereunder being collectively referred to as the “Retained
IP”).
          (g) To the extent the same are assignable as of the Closing Date
without consent of a third party or additional costs or liability to Seller and
to the extent assumed by Purchaser, all transferable licenses, franchises and
permits owned by Seller and used in or relating to the ownership, occupancy or
operation of the Property or any part thereof as listed on Schedule 1.1(g),
subject to Purchaser’s compliance with any limitations or restrictions on
transfer or assignment of any computer-related materials or software which are
contained in any license or similar agreement (collectively, the “Permits”),
provided that the term Permits specifically excludes any and all
non-transferable permits and licenses held by Seller in connection with the
Property, including, without limitation, the liquor license and the permits and
approvals required for the preparation, sale and service of food and beverage
(it being acknowledged that the Existing Liquor License will be transferred
pursuant to the Liquor Assets Escrow Agreement) (collectively, such excluded
Permits, the “Excluded Permits”).
          (h) To the extent the same are assignable as of the Closing Date
without consent of a third party or additional costs or liability to Seller, all
assignable telephone numbers, TWX numbers, post office boxes, signage rights,
utility and development rights and privileges, site plans, surveys,
environmental and other physical reports, plans and specifications pertaining to
the Real Property and the Personal Property (all of the property described in
clauses (f), (g), and (h) of this Section 1.1 that is not specifically deemed
excluded being herein referred to collectively as the “Intangibles”).
          (i) All: (i) food and beverages (excluding alcoholic beverages) that
are in the Hotel as of the Closing Date; (ii) inventory held for sale by Seller
to Hotel guests and others in the ordinary course of business including all
opened and unopened retail inventory in any area at the Hotel conducting retail
sales that is in the Hotel as of the Closing Date (collectively, “Retail
Inventory”); (iii) engineering, maintenance and housekeeping supplies (including
soap and cleaning materials, fuel and materials, stationery and printing items)
that are in the Hotel as of the Closing Date; and (iv) other supplies, whether
used, unused or held in reserve storage for future use in connection with the
maintenance and operation of the Real Property or the Personal Property that are
in the Hotel as of the Closing Date (all of the foregoing being referred to
herein as the “Consumable Inventory” and, to the extent contained in unopened
boxes, bottles, jars or containers of any type as of the Closing Date, shall
collectively be referred to, together with unopened packages of china, glass,
silver and linens (but excluding any bottles of alcoholic beverages), as the
“Unopened Inventory”).

3



--------------------------------------------------------------------------------



 



          (j) To the extent the same are in effect on the Closing Date, all
leases or licenses for the lease and occupancy of space at the Hotel listed and
described on Schedule 1.1(j) attached hereto (collectively, the “Space Leases”),
including any deposits relating to such Space Leases held by Seller and not
applied to the tenant’s obligations as of the Closing Date. For purposes of this
Agreement, the term “Space Leases” does not include Bookings.
          (k) Subject to Section 4.4.9 hereof, Seller’s interest in the funds
contained in “house banks” for the Hotel as of the Cut-Off Time, whether held in
the name of Seller, the Hotel or Manager (defined below) and owned by Seller
(collectively, the “House Bank Funds”). Purchaser expressly acknowledges and
agrees that the Property to be transferred to Purchaser pursuant to this
Agreement does not include any reserve or other accounts created or maintained
by or on behalf of Seller or Manager in connection with the ownership or
operation of the Hotel.
          (l) Any deposits made by Seller with utility companies or governmental
agencies or authorities relating to the Real Property to the extent
apportionment is made therefor pursuant to Section 4.4.
     1.2 Property Defined.
          (a) The Real Property, the Personal Property, the Permits, the
Bookings, the Service Contracts, the Intangibles, the Unopened Inventory, the
Retail Inventory, the Consumable Inventory, the Space Leases and the House Bank
Funds are hereinafter sometimes referred to collectively as the “Property”. The
Purchase Price is generally subject to adjustment pursuant to Section 4.4, and
specifically does not include payment for, and shall be adjusted with respect to
(among other things), the House Bank Funds, and certain of the Unopened
Inventory and the Retail Inventory, as described in Section 4.4 below.
          (b) Notwithstanding anything to the contrary in Section 1.1 or
Section 1.2(a) above, the following items are expressly excluded from the
Property:
          (i) All cash on hand or on deposit in any operating account or other
account or reserve, except for security deposits held by Seller as landlord with
respect to any Space Lease as of the Closing Date, security deposits held by
Seller with respect to any Booking as of the Closing Date, utility and
governmental agency deposits, deposits held by Seller in connection with any
Service Contract to be assumed by Purchaser and the House Bank Funds, all of
which are to be transferred at Closing subject to the terms of this Agreement.
          (ii) The Excluded Personal Property.
          (iii) The Retained IP.
          (iv) The Excluded Permits.
          (v) All accounts receivable of the Hotel and all related operations
(collectively, the “Receivables”).

4



--------------------------------------------------------------------------------



 



          (vi) Any tangible or intangible property (including, without
limitations, fixtures, personal property or intellectual property) owned by:
(A) the supplier, vendor, licensor, lessor or other party under any Service
Contracts; (B) the tenants under any Space Leases; (C) Manager (but solely with
respect to the types of tangible and intangible property that Manager would
retain upon termination of the New Management Agreement); (D) any employees;
(E) any guests or customers of the Hotel; or (F) any other third party.
     1.3 Permitted Exceptions. The Property shall be conveyed subject only to
the matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II below.
     1.4 Purchase Price. Seller is to sell and Purchaser is to purchase the
Property for a total of ONE HUNDRED THIRTY SEVEN MILLION AND NO/100 DOLLARS
($137,000,000.00) (the “Purchase Price”).
     1.5 Payment of Purchase Price.
          (a) On the Closing Date, Purchaser shall deliver to Escrow Agent, by
wire transfer of immediately available federal funds to the bank account
designated in the Escrow Agreement, an amount equal to the Purchase Price, as
increased or decreased by prorations and adjustments as herein provided, less
the Earnest Money previously delivered to Escrow Agent.
          (b) The Purchase Price (including the Earnest Money previously
delivered to Escrow Agent), as increased or decreased by prorations and
adjustments as herein provided, shall be payable in full at Closing in cash by
wire transfer of immediately available federal funds to a bank account
designated by Seller in writing to Purchaser and Escrow Agent prior to the
Closing.
          (c) Seller and Purchaser agree that attached hereto as Schedule 1.5(c)
is an allocation of the Purchase Price among the Real Property and various items
of personal property (i.e., the Property other than the Real Property). Each
party agrees to file federal, state and local tax returns consistent with such
allocations agreed upon between the parties.
     1.6 Earnest Money.
          (a) Within one (1) business day following the full execution and
delivery of this Agreement by Seller and Purchaser, Purchaser shall deposit with
First American Title Insurance Company (“Escrow Agent”) having its office at 633
Third Avenue, New York, NY 10017, Attention: Andrew Jaeger or Anthony Ruggeri,
the sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00) (together with
accrued interest thereon, the “Earnest Money”) by wire transfer of immediately
available federal funds to the bank account designated in the Escrow Agreement.
The full amount of the Earnest Money is deemed earned by Seller when the
Additional Earnest Money is delivered pursuant hereto by Purchaser and is
non-refundable to Purchaser except in the event that this Agreement is timely
terminated as a result of Purchaser’s election to terminate in accordance with
and pursuant to Section 2.3(b), Section 4.8, Section 6.2 or Section 8.2 below,
in which case the Escrow Agent shall be obligated to refund the full amount of
the Earnest Money to Purchaser pursuant to the terms of the Escrow Agreement.

5



--------------------------------------------------------------------------------



 



          (b) Escrow Agent shall hold the Earnest Money in a segregated,
interest-bearing account in accordance with the terms and conditions of the
Deposit Escrow Instructions attached hereto as Exhibit G (the “Escrow
Agreement”). All interest accruing on such sums shall become a part of the
Earnest Money and shall be distributed or applied as Earnest Money in accordance
with the terms of the Escrow Agreement.
          (c) Time is of the essence for the delivery of Earnest Money under
this Agreement and the failure of Purchaser to timely deliver any portion of the
same shall be a material default, and shall entitle Seller, at Seller’s sole
option, to terminate this Agreement immediately and to pursue all remedies
available to Seller under this Agreement.
     1.7 Management Agreement. Purchaser acknowledges that the Hotel is being
operated and managed by Morgans Hotel Group Management LLC, a Delaware limited
liability company (“Manager”) (formerly known as Ian Schrager Hotel Management
LLC), pursuant to that certain Property Management Agreement dated as of
June 30, 1999, by and between Seller and Manager (the “Management Agreement”).
At Closing, the Management Agreement will be terminated effective as of the
Closing Date at Seller’s sole cost and expense and Purchaser and Manager will
enter into a hotel management agreement in the form agreed to by the parties
prior to the Effective Date (the “New Management Agreement”).
ARTICLE II
TITLE AND SURVEY
          2.1 Title Report. Seller has obtained and delivered to Purchaser, a
title report dated March 14, 2011 (Title No. NCS — 48012 — NY) (the “Title
Report”) covering the Real Property from First American Title Insurance Company
(the “Title Company”) and, has caused the Title Company to deliver to Purchaser
a copy of each document referenced in the Title Report as an exception to title
to the Real Property. Purchaser shall deliver to Seller, within five (5) days
after receipt by Purchaser, a copy of any updates (each a “Title Update”) to the
Title Report issued by the Title Company, provided that if Purchaser shall
receive a Title Update less than five (5) days prior to the then scheduled
Closing Date, then Purchaser shall deliver same to Seller prior to the Closing.
          2.2 Survey. Purchaser has obtained a survey of the Real Property
prepared by Scott E. Ohana. P.L.S. with a visual examination update April 15,
2011 (Reference No. J.N. 113-11) (as so updated, the “Survey”).
          2.3 Approval of Title.
          (a) Purchaser has approved all title exceptions and survey matters set
forth on Schedule 2.4(a) attached hereto.
          (b) Purchaser shall have five (5) business days after receipt of a
Title Update, if any, to notify Seller, in writing, of such objections as
Purchaser may have to anything contained in such Title Update other than
Permitted Exceptions (and if Purchaser receives a Title Update less than
(5) days prior to a scheduled Closing Date, then Purchaser shall deliver such
written notice to Seller prior to the Closing). In the event Purchaser shall
notify Seller, in writing, of

6



--------------------------------------------------------------------------------



 



objections to title or to matters shown on a Title Update, Seller shall have the
right, but not the obligation, to cure such objections. Within five (5) business
days after receipt of Purchaser’s notice of objections, Seller shall notify
Purchaser in writing whether Seller elects to attempt to cure any or all of such
objections. If Seller elects to attempt to cure any or all of such objections,
Seller shall have the right to attempt to remove, satisfy or cure the same and
for this purpose Seller shall, at Seller’s election, be entitled to reasonable
adjournments of the Closing if additional time is required, but in no event
shall the adjournments, in the aggregate, exceed sixty (60) days after the
Outside Closing Date. If Seller elects not to attempt to cure any objections
specified in Purchaser’s notice, or if Seller fails (despite using reasonable
commercial efforts) to effect a cure of those objections which it elected to
attempt to cure prior to the Closing (or any date to which the Closing has been
adjourned) and so notifies Purchaser in writing, or if Seller fails to respond
to Purchaser’s notice within said five (5) business day period, Purchaser shall
have the following options: (i) to accept a conveyance of the Property subject
to the Permitted Exceptions and any matter objected to by Purchaser which Seller
is unwilling or unable to cure (each of which shall also be deemed to be
Permitted Exceptions), without reduction of the Purchase Price; or (ii) to
terminate this Agreement by sending written notice thereof to Seller, and upon
delivery of such notice of termination, this Agreement shall terminate and the
Earnest Money shall be returned to Purchaser, and thereafter neither party
hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. If: (A) Seller notifies
Purchaser that Seller does not intend to attempt to cure any title objection;
(B) Seller fails to respond to Purchaser’s notice within said five (5) business
day period; or (C) if, having commenced attempts to cure any objection, Seller
later notifies Purchaser in writing that Seller will not effect a cure thereof,
then, in any such event, Purchaser shall, within five (5) days after such notice
has been given (or within five (5) days after Seller’s five (5) business day
period to respond to Purchaser’s objection notice has expired), notify Seller in
writing whether Purchaser shall elect to accept the conveyance under clause
(i) of the immediately preceding sentence or to terminate this Agreement under
clause (ii) of the immediately preceding sentence. Purchaser’s failure to notify
Seller of termination of this Agreement within such five (5) business day period
shall be deemed to be an irrevocable election under clause (i) above to accept
conveyance of the Property without reduction of the Purchase Price.
          (c) Unless expressly agreed to by Seller, Seller have no
responsibility or obligation of any kind or nature whatsoever (express or
implied) to cure any title matter objected to by Purchaser. Notwithstanding the
foregoing sentence, if any exceptions on the Title Report or any of the
objections set forth in a written notice from Purchaser consist of delinquent
taxes, mortgages, deeds of trust, security agreements, construction or
mechanics’ liens, tax liens or other liens or charges in a fixed sum (or capable
of computation as a fixed sum) (collectively, “Monetary Encumbrances”), then
Seller shall be obligated to pay and discharge (or cause the Title Company to
insure over) such Monetary Encumbrances, provided that (1) Seller’s obligation
to incur costs and expenses in connection with paying and/or discharging all
such Monetary Encumbrances is limited to Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) in the aggregate and (2) the foregoing aggregate
limitation of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) shall
not apply to any liens securing loans made to Seller and any other Monetary
Encumbrances that were caused, assumed, consented to or created by Seller.

7



--------------------------------------------------------------------------------



 



     2.4 Conveyance of Title. Notwithstanding anything contained herein to the
contrary, at Closing, Seller shall convey and transfer to Purchaser its interest
in the Real Property subject to the following exceptions to title (the
“Permitted Exceptions”):
          (a) Those matters specifically set forth on Schedule 2.4(a) attached
hereto and made a part hereof.
          (b) Any state of facts shown on the Survey.
          (c) The lien of all ad valorem real estate taxes and assessments not
yet due and payable as of the Closing Date, subject to adjustment as herein
provided.
          (d) All laws, ordinances, rules and regulations of the United States,
the State of California, any city or other subdivision or any agency,
department, commission, bureau or instrumentality of any of the foregoing having
jurisdiction over the Real Property or the Hotel, as the same may now exist or
may be hereafter modified, supplemented or promulgated (collectively, the “Legal
Requirements”).
          (e) All presently existing and future liens of real estate taxes or
assessments and water rates, water meter charges, water frontage charges and
sewer taxes, rents and charges, if any, subject to apportionment as provided in
this Agreement.
          (f) Any matters over which the Title Company is willing to insure to
the reasonable satisfaction of Purchaser at no additional cost (or, if there is
additional cost, if Seller will pay the cost).
          (g) Any matters against which the Title Company is willing to provide
affirmative insurance to the reasonable satisfaction of Purchaser at no
additional cost (or, if there is additional cost, if Seller will pay the cost).
          (h) Any other matter affecting title to the Real Property that was not
objected to by Purchaser or was waived or deemed waived by Purchaser in
accordance with Section 2.3 hereof.
          (i) All violations of laws, rules, regulations, statutes, ordinances,
orders or requirements of law and/or conditions giving rise to the same;
          (j) The rights of Hotel guests which occupy the Hotel or have any
Booking or reservation for rooms, food and beverages, meetings and other
customary Hotel uses relating to periods subsequent to the Closing Date; and
          (k) The rights of the tenants under the Space Leases and any person
claiming by, through or under such tenants.
     2.5 Title Policy. At Closing, Seller and Purchaser shall direct the Title
Company to issue an ALTA Owner’s Policy 2006 (“Title Policy”) insuring
Purchaser’s interest in and to the Real Property as of the Closing Date, subject
to the Permitted Exceptions.

8



--------------------------------------------------------------------------------



 



ARTICLE III
INSPECTION
     3.1 Right of Inspection.
          (a) Purchaser shall, subject to the rights of guests of the Hotel and
the tenants under the Space Leases, have the right to make physical inspections
of the Real Property and to examine at such place or places at the Hotel or
elsewhere as the same may be located, any operating files maintained by or for
the benefit of Seller in connection with the leasing, operation, current
maintenance and/or management of the Property (“Property Information”),
including, without limitation, the Space Leases, the Service Contracts,
insurance policies, bills, invoices, receipts and other general records relating
to the income and expenses of the Hotel, correspondence, surveys, plans and
specifications, warranties for services and materials provided to the Hotel,
environmental audits and similar materials, materials related to Hotel Employees
(as defined below), to the extent Seller is not prohibited by applicable
contracts or law from disclosing such materials, and any other documents
relating to the Property in Seller’s or Manager’s possession or control, but
excluding materials not directly related to the maintenance and/or management of
the Property such as, without limitation, Seller’s financial projections,
forecasts, budgets, appraisals, company tax records, internal memoranda,
correspondence and reports and similar proprietary or confidential information;
provided, however that it is anticipated and Purchaser and Seller agree that
Manager will provide Purchaser with Manager’s forecasts and budgets with respect
to the future operation of the Property.
          (i) Subject to Section 11.2, Purchaser shall keep all Property
Information strictly confidential, provided that Purchaser may deliver copies of
Property Information to its attorneys, accountants and other advisors in
connection with the acquisition of the Property and to current and prospective
lenders and partners provided that such parties agree to maintain the
confidentiality of such Property Information and that Purchaser is liable to
Seller for any breach by any such party of the confidentiality of such Property
Information.
          (b) Purchaser understands and agrees that any on-site inspections of
the Property shall only be conducted during business hours with not less than
two (2) business days prior notice to Seller. Seller may have its respective
representatives attend any such inspections. Such physical inspection shall not
disturb Hotel guests or tenants under the Space Leases nor unreasonably
interfere with the use of the Property by Seller or Manager. Such physical
inspection shall not be invasive in any respect, and in any event shall be
conducted in accordance with standards customarily employed in the industry and
in compliance with all governmental laws, rules and regulations. Following each
entry by Purchaser with respect to inspections and/or tests on the Real
Property, Purchaser shall repair any damage to the Property caused by Purchaser
or any of its agents, consultants or representatives in connection with
Purchaser’s diligence activities at the Property, and restore the Property to
the original condition as existed prior to any such inspections and/or tests, at
Purchaser’s sole cost and expense.
          (c) Seller shall reasonably cooperate with Purchaser in its due
diligence but shall not be obligated to incur any liability in connection
therewith. Purchaser shall not disrupt Seller’s, Manager’s or any tenant’s or
guest’s activities on the Real Property and shall not contact Manager’s on-site
managers or on-site employees, or any other employees working at the Hotel,

9



--------------------------------------------------------------------------------



 



any guests of the Property, any party to a Service Contract, any tenants under
the Space Leases, any lender providing financing secured by the Real Property or
any governmental authority without in each instance obtaining Seller’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.
          (d) Purchaser shall indemnify, defend, protect and hold Seller
harmless from and against any claim for liabilities, losses, costs, expenses
(including reasonable attorneys’ fees actually incurred), damages or injuries
arising out of or resulting from or in connection with the inspection of the
Property by Purchaser or its agents, employees, representatives, consultants or
contractors and notwithstanding anything to the contrary in this Agreement, such
obligation to indemnify, defend, protect and hold harmless Seller shall survive
Closing or any termination of this Agreement. Purchaser agrees (i) that prior to
entering the Property to conduct any inspection, Purchaser shall obtain and
maintain, and shall cause each of its consultants, contractors and agents to
maintain (and shall deliver evidence thereof in the form of a policy certificate
satisfactory to Seller thereof), at no cost or expense to Seller, commercial
general liability insurance from an insurer reasonably acceptable to Seller in
the amount of Two Million Dollars ($2,000,000) with combined single limit for
personal injury or property damage per occurrence, such policies to name Seller
and Manager as additional insured parties, which insurance shall provide
coverage against any claim for personal injury or property damage caused by
Purchaser or its agents, employees, representatives or consultants in connection
with any such tests and investigations, and (ii) to keep the Property free from
all liens and encumbrances on account of any inspections and/or tests made by or
for the benefit of Purchaser. Purchaser’s insurance may not be canceled or
amended prior to Closing except upon not less than thirty (30) days’ prior
written notice to Seller. Purchaser’s obligations under this Section 3.1 shall
survive a termination of this Agreement.
     3.2 Seller Due Diligence Materials. PURCHASER ACKNOWLEDGES THAT INFORMATION
RELATED TO THE PROPERTY CONTAINED IN THE SECURE WEBSITE (THE “E-ROOM”) TO WHICH
PURCHASER HAS PREVIOUSLY BEEN GRANTED ACCESS HAS BEEN MADE AVAILABLE TO
PURCHASER IN THE E-ROOM BY SELLER. BY EXECUTING THIS AGREEMENT, PURCHASER
ACKNOWLEDGES ITS RECEIPT THEREOF OR THE AVAILABILITY THEREOF AND THAT
(1) PURCHASER HAS RECEIVED COPIES OF THE ENVIRONMENTAL, ENGINEERING, SOILS AND
OTHER REPORTS REGARDING THE CONDITION OF THE PROPERTY (COLLECTIVELY, THE
“REPORTS”) LISTED ON SCHEDULE 3.2 ATTACHED HERETO, AND (2) ANY REPORTS OR OTHER
DOCUMENTS DELIVERED OR TO BE DELIVERED BY SELLER OR ITS AGENTS OR CONSULTANTS TO
PURCHASER ARE BEING MADE AVAILABLE SOLELY AS AN ACCOMMODATION TO PURCHASER AND
WITHOUT ANY REPRESENTATION OR WARRANTY OF SELLER AS TO THEIR ACCURACY OR
COMPLETENESS OF FACTS OR OPINIONS SET FORTH THEREIN EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THAT ANY RELIANCE BY PURCHASER ON SUCH REPORTS OR
OTHER DOCUMENTS IN CONNECTION WITH THE PURCHASE OF THE PROPERTY IS UNDERTAKEN AT
PURCHASER’S SOLE RISK. PURCHASER AGREES THAT SELLER SHALL HAVE NO LIABILITY OR
OBLIGATION WHATSOEVER FOR ANY UNINTENTIONAL INACCURACY IN OR OMISSION FROM THE
OFFERING MATERIALS PREPARED IN CONNECTION WITH THE SALE OF THE

10



--------------------------------------------------------------------------------



 



PROPERTY OR ANY REPORTS OR OTHER DOCUMENTS MADE AVAILABLE TO PURCHASER OR ITS
REPRESENTATIVES SUBJECT TO SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS AGREEMENT. PURCHASER HAS CONDUCTED ITS OWN INVESTIGATION OF THE CONDITION
OF THE PROPERTY TO THE EXTENT PURCHASER DEEMS SUCH AN INVESTIGATION TO BE
NECESSARY OR APPROPRIATE. For purposes of this Agreement, the term “Seller Due
Diligence Materials” shall mean the Reports, the Property Information and all
other documents and materials provided or otherwise made available by Seller to
Purchaser in the E-Room or pursuant to Section 3.1 and the other provisions of
this Agreement or otherwise, together with any copies or reproductions of such
documents or materials, or any summaries, abstracts, compilations, or other
analyses made by Purchaser based on the information in such documents or
materials.
ARTICLE IV
CLOSING
     4.1 Time and Place; Pre-Closing.
          (a) Subject to the provisions of Sections 4.6 and 4.7 below, the
consummation of the transaction contemplated hereby (“Closing”), as evidenced by
the payment and release of the Purchase Price to Seller and the release by
Seller of the deed for recording, shall occur on or before 4:00 p.m. (New York
time) on May 3, 2011, as such date may be adjourned from time to time in
accordance with this Agreement (“Outside Closing Date”, with the actual date of
Closing being referred to herein as the “Closing Date”). The Closing shall occur
through an escrow administered by Escrow Agent and the Purchase Price and all
documents (unless otherwise mutually agreed) shall be deposited with Escrow
Agent as escrowee. At Closing, Seller and Purchaser shall perform the
obligations set forth in, respectively, Section 4.2 and Section 4.3, the
performance of which obligations shall be concurrent conditions.
          (b) Notwithstanding anything herein to the contrary, the parties shall
“pre-close” the sale of the Property on the last business day immediately prior
to the Closing Date (the “Pre-Closing Date”). The term “pre-close” shall mean
that each of the parties shall deliver to Escrow Agent no later than 4:00 p.m.
(New York time) on the Pre-Closing Date all of the documents and other items
(other than closing proceeds and other funds) required to be delivered by such
party for Closing, including all of the closing documents required pursuant to
Sections 4.2 and 4.3 hereof. With respect to the closing adjustments to be made
between the parties pursuant to Section 4.4 hereof, the adjustments shall
continue to be made effective as of the Cut-Off Time, but on the closing
statement executed by the parties on the Pre-Closing Date, the parties shall in
good faith estimate those adjustments which are not capable of being finalized
prior to the Cut-Off Time, and the parties shall reconcile said estimated
adjustments pursuant to Section 4.4.14 hereof.
     4.2 Seller’s Closing Obligations and Deliveries. At Closing, subject to
Section 4.1 above, Seller shall through Escrow Agent make the following
deliveries and take the following actions:

11



--------------------------------------------------------------------------------



 



          (a) Execute and deliver to Purchaser one (1) original counterpart of a
grant deed (“Deed”), in the form attached hereto as Exhibit A and made part
hereof, conveying the Real Property subject only to the Permitted Exceptions.
          (b) Execute and deliver to Purchaser two (2) original counterparts of
a bill of sale in the form attached hereto as Exhibit B and made a part hereof
conveying all of Seller’s right title and interest in and to the Personal
Property, the Unopened Inventory, the Retail Inventory, the Consumable Inventory
without warranty of use and without warranty, expressed or implied, as to
merchantability and fitness for any purpose.
          (c) Execute and deliver to Purchaser two (2) original counterparts of
an assignment and assumption of Seller’s interest in the Service Contracts
(including the Equipment Leases), the Bookings the Permits and the other
Intangibles (in each case to the extent assignable) (“Assignment of Contracts”)
in the form attached hereto as Exhibit C and made a part hereof.
          (d) Execute and deliver to Purchaser two (2) original counterparts of
an assignment and assumption of Seller’s interest in the Space Leases
(“Assignment of Space Leases”) in the form attached hereto as Exhibit D and made
a part hereof.
          (e) Deliver to Purchaser a certificate, dated as of the Closing Date
and executed on behalf of Seller by a duly authorized officer thereof, stating
that, to the best knowledge of such duly authorized officer, the representations
and warranties of Seller contained in this Agreement are true and correct in all
material respects as of the Closing Date (with appropriate modifications of
those representations and warranties made in Section 5.1 hereof to reflect any
changes therein including without limitation any changes resulting from actions
under Section 5.3 hereof) or identifying any representation or warranty which is
not, or no longer is, true and correct. Seller shall not be liable to Purchaser
for, or be deemed to be in default hereunder by reason of, any breach of
representation or warranty which results from any change that (i) occurs between
the Effective Date and the Closing Date and (ii) is permitted under the terms of
this Agreement or is beyond the reasonable control of Seller; provided, however,
that if any of the foregoing changes are not permitted under the terms of this
Agreement but are materially adverse to Purchaser, then any such changes
constitute the non-fulfillment of the condition set forth in Section 4.6(a) and
Purchaser may elect to terminate this Agreement pursuant to Section 4.8. If,
despite changes or other matters described in such certificate, the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in such
certificate.
          (f) Deliver to Purchaser and the Title Company such evidence as the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Seller.
          (g) Deliver to Purchaser an affidavit duly executed by Seller stating
that Seller is not a “foreign person” as defined in the Federal Foreign
Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act, in the
form attached hereto as Exhibit E.
          (h) If not already delivered to Purchaser, deliver to Purchaser,
originals, or, if unavailable, copies of the Space Leases, the Service Contracts
and the Permits, if any, in the

12



--------------------------------------------------------------------------------



 



possession or control of Seller or Seller’s agents, together with such leasing
and property files and records which are (A) in the possession or control of
Seller or Seller’s agents and (B) material in connection with the continued
operation, leasing and maintenance of the Property and any keys to security
deposit boxes. For a period of four (4) years after Closing in case of Seller’s
need in response to any legal requirement, a tax audit, tax return preparation
or litigation threatened or brought against Seller, Purchaser shall maintain the
books and records for the Property with respect to the period of Seller’s
ownership (to the extent that such records were provided to Purchaser and Seller
did not retain copies thereof), at Purchaser’s expense, and allow Seller and its
agents or representatives reasonable access, upon reasonable advance notice
(which notice shall identify the nature of the information sought by Seller), at
all reasonable times to examine and make copies of any and all books and records
at Seller’s cost and expense, which right shall survive the Closing. The
location of such items at the Hotel on the Closing Date shall constitute
delivery to Purchaser.
          (i) Deliver to Escrow Agent an executed counterpart closing statement
consistent with this Agreement and in a customary form.
          (j) Deliver a copy of the termination agreement executed by Seller and
Manager, which has the effect of terminating the Management Agreement effective
as of the Closing Date.
          (k) Deliver to Title Company a title affidavit generally in the form
attached hereto as Exhibit F (the “Title Affidavit”).
          (l) Deliver to Purchaser the Intangibles in Seller’s possession or
control. The location of such items at the Hotel on the Closing Date shall
constitute delivery to Purchaser.
          (m) Deliver to Purchaser two (2) original counterpart copies of the
New Management Agreement executed by the Manager.
          (n) Deliver to Purchaser a certificate or registration of title for
any owned vehicle or other Personal Property included in the Property which
requires such certification or registration, duly executed, conveying such
vehicle or such other Personal Property to Purchaser.
          (o) Deliver any real estate transfer tax declaration (including,
without limitation, a Preliminary Change of Ownership Report) and all other
documents required under Applicable Law in connection with the conveyance of the
Real Property.
          (p) Deliver to Purchaser (2) original executed counterpart copies of a
Post-Closing F&B Operations Agreement in the form agreed to by the parties prior
to the Effective Date.
          (q) Deliver to Escrow Agent two (2) original executed counterpart
copies of an agreement regarding post-closing capital projects in the form
agreed to by the parties prior to the Effective Date (the “Capital Repairs
Escrow Agreement”).

13



--------------------------------------------------------------------------------



 



          (r) Deliver to Purchaser two (2) original executed counterpart copies
of the Liquor Assets Escrow Agreement executed by Liquor Seller.
          (s) Deliver such additional documents as shall be reasonably required
to consummate the transaction expressly contemplated by this Agreement.
     4.3 Purchaser’s Closing Obligations and Deliveries. At Closing, Purchaser
shall through Escrow Agent make the following deliveries and take the following
actions:
          (a) Pay the Purchase Price, as increased or decreased by prorations
and adjustments as herein provided, to Seller in immediately available wire
transferred funds pursuant to Section 1.5 above, it being agreed that at Closing
the Earnest Money shall be applied towards payment of the Purchase Price.
          (b) Deliver a written direction to Escrow Agent to disburse the
Earnest Money to Seller in accordance with the Escrow Agreement.
          (c) Deliver the same number of original executed counterparts of the
instruments described in clauses (b), (c), (d), (i), (p), and (q) of Section 4.2
above to Seller or Escrow Agent, as applicable.
          (d) Deliver to Seller a certificate, dated as of the Closing Date and
executed on behalf of Purchaser by a duly authorized officer thereof, stating
that, to the best knowledge of such duly authorized officer, the representations
and warranties of Purchaser contained in this Agreement are true and correct in
all material respects as of the Closing Date.
          (e) Deliver to Seller and Title Company such evidence as Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser.
          (f) Deliver to Seller, on behalf of Manager, two (2) original executed
counterpart copies of the New Management Agreement.
          (g) Deliver to Seller two (2) original executed counterpart copies of
the Liquor Assets Escrow Agreement executed by Wolverines Lessee.
          (h) Deliver such additional documents as shall be reasonably required
to consummate the transaction contemplated by this Agreement.
     4.4 Prorations, Credits and Other Adjustments. At Closing, Purchaser and
Seller shall prorate all items of income and expense which are customarily
prorated between a purchaser and seller for hotel properties comparable to the
Hotel, including, without limitation, the prorations and other adjustments
provided below, and the net amount consequently owing to Seller or Purchaser
shall be added to or subtracted from the proceeds of the Purchase Price payable
to Seller at Closing. Beginning as close to the anticipated Closing Date as
practicable, Seller shall, in consultation with Purchaser and with Purchaser’s
reasonable cooperation, cause to be prepared a prorations and credit statement
(the “Preliminary Statement”) which shall reflect all of the

14



--------------------------------------------------------------------------------



 



prorations, credits and other adjustments to the Purchase Price at Closing
required under this Section 4.4 or under any other provision of this Agreement.
As soon as Purchaser and Seller have agreed upon the Preliminary Statement, they
shall jointly deliver a mutually signed copy thereof to Escrow Agent. To the
extent Purchaser and Seller are unable to agree by Closing on any item on the
Preliminary Statement, Seller’s estimation of such item shall be used and such
item shall be finally resolved on the Final Statement (defined below) pursuant
to Section 4.4.14 below.
     4.4.1 Proration of Taxes.
          (a) All real estate ad valorem taxes, general assessments and special
assessments and all personal property ad valorem taxes assessed against the
Hotel (collectively, “Taxes”) with respect to the tax year in which Closing
occurs shall be prorated between Purchaser and Seller as of the Closing Date. If
the amount of any such Taxes is not ascertainable on the Closing Date, the
proration for such Taxes shall be based on the tax rates set forth in the most
recent available bill and the latest assessed valuation of the Property;
provided, however, that after the Closing, Seller and Purchaser shall re-prorate
the Taxes in accordance with Section 4.4.14 below and pay any deficiency in the
original proration to the other party promptly upon receipt of the actual bill
for the relevant taxable period. Purchaser shall give Seller written notice of
the actual amounts of any such bills within three (3) days after receipt
thereof. If, at the time of the Closing, the Hotel is subject to a special
assessment or assessments which are payable by Seller and which are or may
become payable in installments, then, for the purposes of this Agreement, all of
the installments of any such special assessment or assessments which are not
delinquent on the Closing Date and which may be paid thereafter shall be
equitably apportioned between Seller and Purchaser based upon their respective
periods of ownership in relation to the benefits for which such assessments were
levied.
          (b) Seller retains the right to commence, continue and settle any
proceeding to contest any Taxes for any taxable period which terminates prior to
the date of the Closing, and shall be entitled to any refunds or abatements of
Taxes awarded in such proceedings.
          (c) Seller shall have the right to commence, continue and settle any
proceeding to contest any Taxes for any taxable period which includes the
Closing Date. Notwithstanding the foregoing, if Purchaser desires to contest any
Taxes for such taxable period and Seller has not commenced any proceeding to
contest any such Taxes for such taxable period, Purchaser shall provide written
notice requesting that Seller contest such Taxes. If Seller desires to contest
such Taxes, Seller shall provide written notice to Purchaser within fifteen
(15) days after receipt of Purchaser’s request confirming that Seller will
contest such Taxes, in which case Seller shall proceed to contest such Taxes,
and Purchaser shall not have the right to contest such Taxes. If Seller fails to
provide such written notice confirming that Seller will contest such Taxes
within such fifteen (15) day period, Purchaser shall have the right to contest
such Taxes. Any refunds or abatements awarded in such proceedings shall be used
first to reimburse the party contesting such Taxes for the reasonable costs and
expenses incurred by such party in contesting such Taxes, and the remainder of
such refunds or abatements shall be prorated between Seller and Purchaser as of
the Cut-Off Time, and the party receiving such refunds or abatements promptly
shall pay such prorated amount due to the other party.

15



--------------------------------------------------------------------------------



 



          (d) Purchaser shall have the right to commence, continue and settle
any proceedings to contest Taxes for any taxable period which commences after
the Closing Date, and shall be entitled to any refunds or abatements of Taxes
awarded in such proceedings.
          (e) Seller and Purchaser shall use commercially reasonable efforts to
cooperate with the party contesting the Taxes (at no cost or expense to the
party not contesting the Taxes other than any de minimis cost or expense or any
cost or expense which the requesting party agrees in writing to reimburse) and
to execute and deliver any documents and instruments reasonably requested by the
party contesting the Taxes in furtherance of the contest of such Taxes.
     4.4.2 General Proration of Expenses.
          (a) The following items of expense with respect to any portion or
aspect of the Hotel shall be prorated between Seller and Purchaser as of the
Closing Date:
          (i) All charges and expenses under any Service Contracts.
          (ii) All utility charges (but excluding any utility deposits). To the
extent reasonably practicable, though, in lieu of prorating the charges for any
metered utility service, Purchaser and Seller shall endeavor to have the utility
read the meter as close as practicable to the Closing Date, render a final bill
to Seller based on such reading and Purchaser shall thereafter be responsible
for all subsequent bills relating to such service.
          (iii) Prepaid expenses of the Hotel, excluding insurance but including
without limitation, (A) amounts incurred to pay for natural gas (if any) held in
storage pending use at the Hotel and (B) the expense of all transferable
licenses and permits obtained in connection with the operation of the Hotel.
          (iv) All other Hotel operating expenses, other than employment
expenses (which are covered by Section 4.4.3 below).
     4.4.3 Employment Expenses. All salaries, bonuses, other compensation and
employment benefits for unused vacation, holiday, sick leave and personal days
if, and to the extent, that amounts are accrued and vested and unused prior to
the Closing Date, and contributions for retirement and welfare benefits,
together with F.I.C.A., unemployment and other payroll taxes and benefits due
with respect to the employment of the Employees shall be prorated between Seller
and Purchaser as of the Closing Date, with accrued vacation and other benefits
due to Employees in accordance with past practices. Purchaser shall pay the
salaries and related benefits that are payable to any Employees for work
performed at the Hotel on the Closing Date, whether prior to or following the
time of Closing, regardless of whether such persons are employees of Seller,
Manager or Purchaser.
     4.4.4 Hotel Revenues.
          (a) At Closing, Seller shall receive one-half (1/2) of all revenues
from the Hotel guest rooms and facilities occupied on the evening immediately
preceding the Closing Date, including without limitation any sales taxes, room
taxes, occupancy taxes and other taxes charged

16



--------------------------------------------------------------------------------



 



to guests in such rooms, all parking charges, sales from mini-bars, in-room food
and beverage, telephone, facsimile and data communications, in-room movie,
laundry, and other service charges allocable to such rooms with respect to the
evening immediately preceding the Closing Date. All revenues from restaurants,
bars, lounges, vending machines and other service operations conducted at the
Property shall be allocated based on whether the same accrued before or after
the Cut-Off Time, and Seller shall cause the Manager to separately record sales
occurring before and after the Cut-Off Time at the Property. Notwithstanding the
foregoing, all revenues from any bars and lounges at the Property shall be
prorated based on the actual closing time for such bar or lounge. For example,
if such bar or lounge closes at 2 a.m. on the Closing Date, Seller shall retain
the revenues from such services and operations even though such revenues were
generated two (2) hours after the Cut-Off Time.
          (b) Revenues from conferences, receptions, meetings, and other
functions occurring in any conference, banquet or meeting rooms in the Hotel, or
in any adjacent facilities owned or operated by Seller, including usage charges
and related taxes, food and beverage sales, valet parking charges, equipment
rentals, and telecommunications charges, shall be allocated between Seller and
Purchaser, based on when the function therein commenced, with: (i) one-day
functions commencing prior to the Cut-Off Time being allocable to Seller;
(ii) functions commencing after the Cut-Off Time being allocable to Purchaser;
and (iii) multi-day functions being allocated on a pro rata basis between Seller
and Purchaser according to when the event commences and is scheduled to end in
relation to the Cut-Off Time.
          (c) Any operating revenues not otherwise provided for in this
Section 4.4, shall be prorated between Purchaser and Seller as of Closing.
     4.4.5 Rent.
          (a) Rent and other payments payable by tenants, licensees,
concessionaires, and other persons using or occupying the Real Property or any
part thereof under a Space Lease or otherwise, if any, for or in connection with
such use or occupancy, including, without limitation, fixed monthly rentals,
additional rentals, percentage rentals, escalation rentals, retroactive rentals,
operating cost pass-throughs, common area maintenance charges, HVAC charges,
payments of taxes and insurance expenses, promotional/marketing charges,
construction receivables and other sums and charges payable by the tenants under
the Space Leases (collectively, “Rent”) shall be prorated as of the Closing Date
such that Seller will be entitled to Rent attributable to periods prior to the
Closing Date and Purchaser will be entitled to Rent attributable to periods from
and after the Closing Date, all as more particularly set forth below:
          (b) All Rent, other than Percentage Rent, owed under any Space Lease
collected during the calendar month for the month in which the Closing occurs,
but prior to the Closing Date, shall be applied in the following order of
priority (after deduction of actual out-of-pocket costs of collection paid by
Seller to third parties): (i) first, to Rent due from such tenant for the month
in which the Closing occurs prorated between Seller and Purchaser as of the
Closing Date, and (ii) second, to the extent the applicable tenant shall be in
arrears for any Rent due for periods of time prior to the calendar month during
which the Closing occurs (“Rent Arrears”), then Rent collected from such tenant
during the calendar month in which the Closing

17



--------------------------------------------------------------------------------



 



occurs shall be applied to Rent Arrears due from such tenant for the months
preceding the month during which the Closing occurs.
          (c) All Rent, other than Percentage Rent, owed under any Space Lease
collected after the Closing Date shall be applied in the following order of
priority (after deduction of actual out-of-pocket costs of collection paid by
Purchaser to third parties): (i) first, to Rent then due from the applicable
tenant to Purchaser; (ii) second, to Rent due from the applicable tenant for the
calendar month in which the Closing occurs, prorated between Seller and
Purchaser as of the Closing Date; and (iii) third, thereafter to the balance of
Rent Arrears due then to Seller from such tenant. Any sums owed to Seller or
Purchaser, as the case may be, pursuant to the foregoing shall be paid to the
party entitled hereunder to receive such sum within fifteen (15) days following
receipt thereof by the other party. Purchaser shall deliver to Seller by the
twentieth (20th) day of the first full calendar month after the Closing and
every month thereafter through the twelfth (12th) month following the Closing, a
statement of the collection status of each Rent Arrear until the collection of
all Rent Arrears. For one (1) year following the Closing, Seller shall have the
right, upon reasonable notice, but no more often than once in such twelve
(12) month period, to audit Purchaser’s books and records to verify the amount
of Rent Arrears which has actually been collected by Purchaser. Purchaser shall
pursue all Rent Arrears in the ordinary course of business and shall have the
right to negotiate settlements with tenants who have Rent Arrears as it may
determine in good faith; provided that, at its sole cost and expense (A) Seller
shall have the unrestricted right to pursue collection from any tenant not in
possession of its space as of the Closing Date in Seller’s sole discretion
including, without limitation, initiating and prosecuting a lawsuit against the
applicable tenant and (B) in the event that after Closing Purchaser evicts or
otherwise terminates the possession of any tenant with Rent Arrears, Seller
shall have the unrestricted right to pursue collection from such tenant in
Seller’s sole discretion including, without limitation, initiating and
prosecuting a lawsuit against the applicable tenant.
          (d) Percentage rent or overage rent (referred to herein as “Percentage
Rent”) under each Lease shall be prorated between Purchaser and Seller for the
Lease Year (as defined below) in which the Closing occurs in proportion to the
relative periods of ownership of Seller and Purchaser during such Lease Year,
with an adjustment to be made post-Closing upon completion of each applicable
Lease Year to account for any Percentage Rent paid after Closing Date occurs. As
used herein, the term “Lease Year” means the twelve (12) month period (or, as to
tenants for which the Closing occurs during a partial Lease Year, such
applicable shorter period) as to which annual Percentage Rent is owed under each
Lease.
     4.4.6 Hotel Payables. At Closing, Purchaser shall receive a proration
credit equal to the aggregate amount of all outstanding accounts payable for the
Hotel with respect to purchases of goods and services delivered prior to the
Closing Date (“Hotel Payables”) as set forth in a schedule attached to the
Preliminary Statement. Purchaser shall: (a) assume the obligation to satisfy all
Hotel Payables for which Purchaser received such credit at Closing;
(b) indemnify, defend and hold Seller harmless against any claim for such Hotel
Payables; and (c) assume all obligations of Seller to pay for any
(i) consumables or other items ordered by or for the benefit of Seller in the
ordinary course of business but which are not yet received as of the Closing
Date and (ii) items or services listed on a purchase order log prepared by
Manager which are not yet received as of the Closing Date, which list shall be
updated by Manager immediately prior to

18



--------------------------------------------------------------------------------



 



Closing. There shall not be any adjustment to the Purchase Price in connection
with Purchaser’s assumption of the liabilities described in clauses (i) and
(ii) above.
     4.4.7 Credit for Certain Inventories. At Closing, Seller shall receive a
credit (based upon the original net invoice price paid) for (x) all unopened
Liquor Inventory owned by 8440 LLC as of the Closing (which Liquor Inventory is
not being purchased by Purchaser hereunder but shall be transferred in
accordance with the Liquor Assets Escrow Agreement, subject to the post-Closing
food and beverage operations agreement referred to in Section 4.2(p)) and
(y) all unopened Retail Inventories at the Hotel as of the Closing Date, and
Purchaser shall purchase all such unopened Retail Inventories. The amount of
such credit shall be based on the actual costs (including without limitation
sales tax) paid by Seller (or 8440, as applicable) for the actual inventory of
such unopened Liquor Inventory and Retail Inventories by Seller’s and
Purchaser’s representatives.
     4.4.8 Credit for Reservation Deposits. Purchaser shall receive a proration
credit equal to the aggregate amount of advance deposits that shall have been
received by Seller prior to the Cut-Off Time on account of reservations for use
or occupancy of the Property after the Cut-Off Time.
     4.4.9 Credit for Cash Banks. Seller shall receive a credit at Closing in an
amount equal to all House Bank Funds.
     4.4.10 Space Lease Deposits. Purchaser shall receive a credit at Closing in
an amount equal to the aggregate amount of security and other deposits of
tenants under the Space Leases which have not been applied to the tenants’
obligations in accordance with the terms of such Space Leases as of the Closing
Date. All obligations with respect to such security deposits shall be assumed by
Purchaser and Purchaser shall indemnify, defend and hold Seller harmless with
respect thereto.
     4.4.11 Regarding Hotel Prorations Generally. Unless this Section 4.4
expressly provides otherwise: (a) all prorations hereunder with respect to the
Hotel shall be made as of 12:00:01 a.m., local time at the Hotel (“Cut-Off
Time”) on the Closing Date; (b) all prorations shall be made on an actual daily
basis; and (c) for purposes of such prorations, all items of revenue and expense
with respect to the Hotel’s operations shall be classified and determined in
accordance with the Uniform System of Accounts for the Lodging Industry, as
reasonably modified by Manager for use at the Hotel consistent with past
practices within the twelve (12) months preceding the Closing, and otherwise in
accordance with generally accepted accounting principles. Except as otherwise
expressly provided herein, in any case in which Purchaser receives a credit at
Closing on account of any obligation of Seller hereunder, Seller shall have no
further liability for such obligation to the extent of the credit so given,
Purchaser shall pay and discharge the same, and Purchaser shall indemnify,
defend and hold Seller harmless Seller with respect thereto.
     4.4.12 Vouchers. Purchaser shall: (a) honor all outstanding unexpired gift
certificates, coupons or other writings issued by Seller or its affiliates prior
to the Closing Date that entitles the holder or bearer thereof to a credit
(whether in a specified dollar amount or for a specified item, such as room
night or meals) to be applied against the usual charge for rooms, meals, or
goods

19



--------------------------------------------------------------------------------



 



and services at the Hotel (collectively, “Vouchers”) and shall assume all
liability, if any, for all outstanding Vouchers as of the Closing Date;
(b) receive a credit against the Purchase Price payable at Closing in the amount
set forth on the schedule entitled “Vouchers and Barter” Agreements annexed to
the Property Information Letter, with respect to the Vouchers listed thereon, as
updated as of the Closing Date; (c) be reimbursed by Manager for any other
Vouchers presented by holders thereof in accordance with the New Management
Agreement; and (d) indemnify, defend and hold Seller harmless from and against
all claims, liabilities, costs and expenses arising out of a violation of this
Section 4.4.12 with respect to the Vouchers from and after the Closing Date.
     4.4.13 Utility and Other Deposits. At Closing, Seller shall receive a
credit for all refundable cash or other deposits posted with utility companies
serving the Property or any governmental agencies or authorities or posted
pursuant to any Service Contract, or, at Seller’s option, Seller shall be
entitled to receive and retain such refundable cash and deposits.
     4.4.14 Final Statement; Post-Closing Adjustments. Except for prorations for
real estate taxes and other assessments, which shall be adjusted within fifteen
(15) business days of receipt of the tax bill for the tax year in which the
Closing occurs, and prorations of Percentage Rent in accordance with
Section 4.4.5 hereof, Purchaser and Seller shall make a one-time post-Closing
adjustment of any item of income and expense subject to adjustment as provided
above which was either incomplete or incorrect (whether as a result of an error
in calculation or a lack of complete and accurate information) as of the
Closing. Purchaser will prepare and deliver to Seller for its review and
approval a statement of prorations (the “Final Statement”) within ninety
(90) days following the Closing Date, and the party in whose favor the original
incorrect adjustment or error was made (“Adjusting Party”) shall pay to the
other party (“Requesting Party”) the sum necessary to correct such prior
incorrect adjustment or error within ten (10) days after completion of the Final
Statement. Notwithstanding any provision of this Agreement to the contrary, all
items required to be adjusted pursuant to this Section 4.4.14 shall be adjusted
within one hundred twenty (120) days of Closing (except real estate taxes, which
shall be re-adjusted within the period set forth above), and such adjustment
shall be final and no further adjustment to the prorations or the Purchase Price
shall be made.
     4.4.15 Resolution of Disputes. In the case of a dispute with respect to any
post-closing adjustment, the parties shall attempt to resolve such dispute, but
if for any reason such dispute is not resolved by the date that is thirty
(30) days after the delivery of the original notice of the claimed adjustment by
Purchaser or Seller, but not to exceed one hundred fifty (150) days after
Closing, then the parties shall, upon the written request of either party to the
other, submit such dispute to Ernst & Young (“Outside Accountants”), and the
determination of the Outside Accountants, which shall be made within a period of
fifteen (15) days after such submittal by the parties, shall be conclusive. The
fees and expenses of the Outside Accountants shall be paid equally by Purchaser
and Seller. At such time as the amount of any adjustment or dispute shall be
determined (either by agreement or by determination of the Outside Accountants),
any amount that shall be payable by the Requesting Party to the Adjusting Party
as a result of such adjustment or determination shall be paid within ten
(10) business days after the date on which such agreement or determination shall
have been made.

20



--------------------------------------------------------------------------------



 



     4.4.16 Survival. The provisions of this Section 4.4 shall survive Closing.
     4.5 Closing Costs.
          (a) Seller Closing Costs. At Closing, Seller shall pay: (a) the fees
of any counsel representing it in connection with this transaction; (b) 100% of
the premium for the Title Policy; (c) one-half of the escrow fees charged by
Escrow Agent; (d) all recording and filing fees; and (e) 100% of the city,
county, and state documentary transfer tax imposed in connection with the
consummation of the transactions contemplated by this Agreement. The parties
acknowledge and agree that Seller may use the Purchase Price to pay Seller’s
closing costs.
          (c) Purchaser Closing Costs. At Closing, Purchaser shall pay: (a) the
fees of any counsel representing Purchaser in connection with this transaction;
(b) 100% of the (i) cost of any endorsements or extended coverages to the Title
Policy, and (ii) cost of any title insurance provided to Purchaser’s lender;
(c) the cost of any modifications or updates to the Survey, including the update
referred to in Section 2.2; (d) one-half of the escrow fees charged by Escrow
Agent; (e) the cost of any third party engineering and environmental reports and
any updates obtained by Purchaser to the property condition report and the Phase
I environmental report; and (f) all bulk sales taxes, sales tax on the sale of
the Personal Property (or any part thereof) and any other sales or use taxes.
          (e) Other Costs. All other costs and expenses incident to this
transaction and the closing thereof shall be paid in a manner consistent with
custom for similar transactions in the city where the Hotel is located.
Notwithstanding the foregoing, in the event that this Agreement is terminated as
a result of a party’s default, such defaulting party shall pay all escrow and
title cancellation fees charged in connection with such cancellation.
     4.6 Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:
          (a) All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the
Closing Date (with appropriate modifications permitted under this Agreement or
not materially adverse to Purchaser).
          (b) Seller shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Seller as of the Closing Date.
          (c) Seller shall have delivered to Purchaser or deposited with Escrow
Agent all of the items required to be delivered to Purchaser or deposited with
Escrow Agent pursuant to the terms of Section 4.2.
          (d) Title Company shall have issued, or be irrevocably committed to
issue subject to payment of title premiums, the Title Policy.

21



--------------------------------------------------------------------------------



 



          (e) Seller shall deliver an executed Tenant Estoppel for the Space
Lease for Liquor Seller.
          (f) The existing alcoholic beverage license for the Hotel (License
No. 326147), which is owned by 8440 LLC (the “Existing Liquor License”) shall be
in full force and effect.
     4.7 Conditions Precedent to Obligation of Seller. The obligation of Seller
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the Closing Date of all of the following conditions, any or all of
which may be waived by Seller in writing in its sole discretion:
          (a) Purchaser shall have deposited with Escrow Agent the Purchase
Price as adjusted pursuant to and payable in the manner provided for in this
Agreement and Seller shall have received such Purchase Price from Escrow Agent.
          (b) All of the representations and warranties of Purchaser contained
in this Agreement shall be true and correct in all material respects as of the
Closing Date (with modifications which are not materially adverse to Seller).
          (c) Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the Closing Date.
          (d) Purchaser shall have deposited with Escrow Agent all of the items
required to be delivered to Seller or deposited with Escrow Agent pursuant to
the terms of Section 4.3.
     4.8 Failure or Waiver of Conditions Precedent. If other than as a result of
a default by either party (in which case Article VI shall apply), any of the
conditions set forth in Sections 4.6 or 4.7 are not fulfilled or waived on or
before the Outside Closing Date, the sole and exclusive remedy available to the
party benefited by such conditions shall be to terminate this Agreement by
written notice to the other party, whereupon the Earnest Money shall be refunded
to Purchaser (less Purchaser’s share of any escrow charges) and all rights and
obligations hereunder of each party shall be at an end except those that
expressly survive any termination of this Agreement. Either party benefited by a
condition set forth in Sections 4.6 and 4.7 above may, at its election, at any
time or times on or before the date specified for the satisfaction of the
condition, waive in writing the benefit of such condition. The parties’
consummation of the Closing pursuant to this Agreement shall waive any remaining
unfulfilled conditions and any liability on the part of the other party for
breaches of representations and warranties of which such party had actual
knowledge as of the Closing.
     4.9 Alcoholic Beverage License.
          (a) Purchaser and Seller recognize that the Existing Liquor License
and all alcoholic beverages on hand at the Hotel or the Property as of the
Effective Date, whether issued to the food and beverage department or held in
reserve storage (the “Liquor Inventory” and, together with the Existing Liquor
License, the “Liquor Assets”) are currently owned by 8440 LLC, a California
limited liability company (the “Liquor Seller”). On or prior to Closing,
Wolverines

22



--------------------------------------------------------------------------------



 



Lessee LLC, a Delaware limited liability company (“Wolverines LLC”), and Liquor
Seller (collectively, the “Liquor Designee”) shall execute a separate escrow
agreement relating to the transfer of the Liquor Assets to Liquor Designee, as
co-licensees, (the “Liquor Assets Escrow Agreement”), in the form of Exhibit I
attached hereto, and any other documents required by the California Department
of Alcoholic Beverage Control (the “ABC”) and reasonably required by the Liquor
Assets Escrow Agent (as defined below) to effectuate such transfer, and the
parties shall, at or prior to Closing, deliver a fully executed Liquor Assets
Escrow Agreement to Bay Commercial Bank, 3895 East Castro Valley
Boulevard—Suite A, Castro Valley, CA 94552, Attention Chloe Flowers (the “Liquor
Assets Escrow Agent”) along with the Liquor Assets Purchase Price.
          (b) Simultaneously with the Closing, Purchaser shall deposit into the
Liquor Assets Escrow, in cash or other immediately available funds, an amount
equal to Seventy-Five Thousand and 00/100 Dollars ($75,000.00) (the “Liquor
Assets Purchase Price”), which amount shall be allocated as set forth in the
Liquor Assets Escrow Agreement. The amount deposited as the Liquor Assets
Purchase Price shall be a credit to Purchaser against the Purchase Price at
Closing.
          (c) The Liquor Assets Escrow Agreement shall close as promptly as
possible after the Closing, subject to Applicable Law. Upon the closing of the
Liquor Assets Escrow Agreement, the Liquor Assets Escrow Agent shall deliver to
Liquor Seller the Liquor Assets Purchase Price (less any amounts disbursed to
third parties by the Liquor Assets Escrow Agent from the Liquor Assets Escrow
pursuant to the terms of the Liquor Assets Escrow Agreement).
          (d) Promptly after the Liquor Assets Escrow Agreement and Liquor
Assets Purchase Price has been deposited with the Liquor Assets Escrow Agent,
Purchaser shall, at its cost and expense, submit an application to the ABC to
transfer of the Existing Liquor License to the Liquor Designee, as co-licensees.
Liquor Seller shall use commercially reasonable efforts to cooperate with
Purchaser and Liquor Designee to cause the Existing Liquor License to be
transferred or issued as provided herein, which such cooperation shall include,
without limitation, maintaining and renewing the Existing Liquor License until
such time as the Liquor Designee secures approval from the ABC for the transfer
of the Existing Liquor License (or receives an unappealable order denying the
transfer.

23



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
     5.1 Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date,
subject to the qualifications and exceptions set forth below:
          (a) Organization and Authority. Seller has been duly organized and is
validly existing and in good standing under the laws of Delaware and is
qualified to do business in the State of California. Seller has the full right
and authority to enter into this Agreement and to transfer all of the Property
to be conveyed by Seller pursuant hereto and to consummate or cause to be
consummated the transactions contemplated herein to be made by Seller. The
person signing this Agreement on behalf of Seller is authorized to do so.
          (b) No Breach. The execution, delivery and performance of this
Agreement by Seller and the consummation of the transactions contemplated herein
will not: (i) result in a breach or acceleration of or constitute a default or
event of termination under the provisions of any agreement or instrument by
which the Property is bound which would have a material adverse impact on the
ownership and operation of the Property by Purchaser; or (ii) constitute or
result in the violation or breach by Seller of any judgment, order, writ,
injunction or decree issued against or imposed upon Seller or result in the
violation of any Applicable Law, rule or regulation of any governmental
authority which, with respect to any of the foregoing, would have a material
adverse impact on the ownership or operation of the Property by Purchaser.
          (c) Litigation/Condemnation. Except as set forth on the schedule
entitled “Litigation” annexed to the Property Information Letter, neither Seller
nor Manager has received written notice and, to Seller’s knowledge, there has
been no written threat, of any litigation which has been filed against Seller
that arises out of the ownership of the Property, or affecting the Property, an
adverse determination of which would reasonably be expected to materially and
adversely affect the Property or use thereof, or Seller’s ability to perform its
obligations hereunder, nor has Seller received written notice of any
condemnation proceedings.
          (d) Space Leases. The list of Space Leases attached hereto as
Schedule 1.1(j) lists all leases or licenses for the lease and occupancy of
space at the Hotel, and Seller has made available to Purchaser a true and
correct copy of each such Space Lease. No written notice of default has been
delivered by Seller or Manager or received by Seller or Manager with respect to
any Space Leases that, to Seller’s knowledge, remains uncured, other than as set
forth in Schedule 5.1(d). Any and all brokerage, leasing and other commissions
and tenant improvement credits or contributions due under any such Space Leases
have been performed in all material respects and all amounts due from Seller
under the Space Leases as of the Closing Date have been (or will be) paid by the
Closing Date.
          (e) Service Contracts and Equipment Leases. There are no Service
Contracts, including without limitation Equipment Leases, which will affect the
Property in any material respect after the Closing Date except as set forth on
Schedule 1.1(e)-1(a), Schedule 1.1(e)-1(b), Schedule 1.1(e)-2(a),
Schedule 1.1(e)-2(b), or Service Contracts entered into after the Effective Date
which Seller is permitted to enter into under the terms of this Agreement. No
Service

24



--------------------------------------------------------------------------------



 



Contracts, including without limitation Equipment Leases, have been amended
except as set forth in said Schedules or as otherwise permitted pursuant to this
Agreement. As of the Effective Date and the Closing Date, no written notice of
material default has been delivered by Seller or Manager or, to Seller’s
knowledge, received by Seller or Manager with respect to any Service Contracts
or Equipment Leases that, to Seller’s knowledge, remain uncured. The copies of
Service Contracts and Equipment Leases made available to Purchaser by Seller are
true and complete in all material respects.
          (f) Personal Property. Seller owns the Personal Property, other than
any leased Personal Property under the Equipment Leases, free of all liens and
encumbrances.
          (g) No Consents. No consent, approval or action of, filing with or
notice to any governmental or regulatory authority or any other person or entity
on the part of Seller is required in connection with the execution, delivery and
performance of Agreement or the consummation of the transactions contemplated.
          (h) No Violations. Except for violations shown in or disclosed by the
Title Report or any Title Update and any violations disclosed on the schedule
entitled “Violations of Law” annexed to the Property Information Letter, Seller
has not received any written notice of, nor does Seller have any knowledge of,
any violation in any material respect of Applicable Law that remains uncured.
          (i) Liquor Licenses. Neither Seller nor Manager has received any
written notice from any Governmental Authority or other Person of any violation,
suspension, revocation or non renewal of the liquor licenses held by Seller or
any of its affiliates in effect with respect to the Hotel that has not been
cured or dismissed.
          (j) Hotel Operating Statements. To Seller’s knowledge, the operating
statements of the Hotel provided to Purchaser: fairly present in all material
respects the financial condition of the Hotel as of the date thereof and the
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby.
          (k) Patriot Act Compliance. Neither Seller nor any individual or
entity having an interest in Seller or controlled by Seller: (i) is a person or
entity listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(September 25, 2001) (the “Order”) and/or on any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable orders (such lists are collectively
referred to as the “Lists”); (ii) is a person or entity who has been determined
by competent authority to be subject to the prohibitions contained in the Order;
or (iii) is owned or controlled by, or acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Order.

25



--------------------------------------------------------------------------------



 



          (l) Employees.
          (i) There are no employees of the Hotel other than those employees who
are employed by Manager with respect to the Hotel.
          (ii) Neither the Seller nor the Manager is a party to any collective
bargaining agreement or other agreement with any labor union with respect to the
Property or the Hotel or any employees at the Hotel.
          (iii) Neither the Seller nor the Manager is a party to any written
employment agreement with any employee at the Hotel that contains a fixed term
or provides for severance other than in accordance with the generally applicable
severance policy of Manager or Seller.
* * *
     Notwithstanding the foregoing, if Purchaser has actual knowledge of a
breach of any representation or warranty made by Seller in this Agreement prior
to Closing and Purchaser nevertheless proceeds to close the purchase of the
Property, such representation or warranty by Seller shall be deemed to be
qualified or modified to reflect Purchaser’s knowledge of such breach and Seller
shall have no liability whatsoever respecting the same.
     5.2 Knowledge Defined. For purposes of this Agreement, “knowledge” means
(a) with respect to Seller, the actual knowledge of Richard Szymanski or Richard
Russo (provided that, in no event shall such person have any personal liability
arising under this Agreement), without any duty of inquiry or investigation
(other than to make reasonable inquiries of the general manager of the Hotel),
and expressly excluding the knowledge of any other shareholder, partner, member,
trustee, beneficiary, director, officer, employee, agent or representative of
Seller or any of its affiliates, and (b) with respect to Purchaser: (i) the
actual knowledge of Thomas Fisher and Jon Bortz (provided that, in no event
shall such person(s) have any personal liability arising under this Agreement);
(ii) any matter disclosed in this Agreement or in any exhibits or schedules to
this Agreement; (iii) any matter disclosed in any of the Seller Due Diligence
Materials or any other documents or other written materials delivered by Seller
or its agents to Purchaser prior to Closing; (iv) any matter disclosed by
Purchaser’s inspections or investigations of the Property; and (v) any matter
disclosed by a Tenant Estoppel (defined below).
     5.3 Covenants of Seller.
          (a) Seller hereby covenants as follows:
          (i) From the Effective Date hereof until the Closing or earlier
termination of this Agreement, Seller shall cause Manager to operate and
maintain the Hotel in the ordinary course and in a manner generally consistent
with the manner in which Manager has operated and maintained the Hotel during
the twenty-four (24) month period prior to the date hereof, in good condition
consistent with past practice, reasonable wear and tear excepted and so as
(i) to maintain levels of Retail Inventory and Consumable Inventory consistent
with past practice (ii) maintain all existing insurance coverages for the Hotel,
(iii) perform maintenance and repairs for the Property and Hotel in the ordinary
course of business and consistent with past practices,

26



--------------------------------------------------------------------------------



 



and (iv) maintain all Permits and the Existing Liquor License in full force and
effect, subject in all events to force majeure and other circumstances or events
outside of control of Seller.
          (ii) From and after the Effective Date until the Closing, Seller shall
not sell, assign or enter into any agreement to sell or transfer the Hotel or
any portion thereof, except for the provision of hotel rooms and facilities in
the ordinary course.
          (iii) From and after the Effective Date until the Closing, Seller
shall not (i) enter into any new, written management agreement or Service
Contracts, Space Lease or other agreement or encumbrance with respect to the
Property (other than agreements with potential guests or groups entered into in
the ordinary course of business consistent with past practice), nor shall Seller
enter into any written agreements modifying the Service Contracts, Permitted
Exceptions or Space Leases unless: (A) any such agreement or modification will
not bind Purchaser or the Property after the Closing Date; (B) any such
agreement or modification is subject to termination on not more than thirty
(30) days’ notice without penalty; or (C) Seller has obtained Purchaser’s prior
written consent to such agreement or modification which consent shall not
unreasonably be withheld or delayed or (ii) grant its consent to any action
described in clause (i) above by Manager; provided that Seller shall be
permitted to enter into a new lease with Liquor Seller on the same terms as the
existing Space Lease with Liquor Seller except for the term thereof which shall
extend to February 28, 2019. Contracts and agreements entered into after the
Effective Date in accordance with this Section 5.3(a)(iii) shall constitute, as
applicable, “Service Contracts” or “Space Leases” and be scheduled on, and
assigned pursuant to, the Assignment of Contracts or the Assignment of Space
Leases.
          (b) Following the Effective Date and prior to Closing, Seller shall
obtain from 8440 LLC, in its capacity as tenant under the Space Lease for
certain restaurant, bar, and similar areas in the Hotel, an estoppel in the form
required under the applicable Lease (or, if neither a form nor the contents of
any estoppel is specified, in substantially the form of Exhibit H attached
hereto) (such estoppel being referred to herein as a “Tenant Estoppel”), which
Tenant Estoppel shall be delivered to Purchaser at the Closing pursuant to
Section 4.6(e).
     5.4 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller:
          (a) ERISA. Purchaser is not acquiring the Property with the assets of
an employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974 (as amended, “ERISA”).
          (b) Organization and Authority. Purchaser has been duly organized and
is validly existing and in good standing under the laws of the State of
Delaware. Purchaser has the full right, power and authority to purchase the
Property as provided in this Agreement and to carry out Purchaser’s obligations
hereunder, and all requisite action necessary to authorize Purchaser to enter
into this Agreement and to carry out its obligations hereunder have been, or by
the Closing will have been, taken. The person signing this Agreement on behalf
of Purchaser is authorized to do so, and this Agreement is enforceable against
Purchaser in accordance with its terms, subject to bankruptcy, insolvency and
similar laws.

27



--------------------------------------------------------------------------------



 



          (c) No Breach. The execution, delivery and performance of this
Agreement by Purchaser and the consummation of the transaction contemplated
herein will not: (i) result in a breach or acceleration of or constitute a
default under any agreement or instrument by which Purchaser is bound or
affected which would have a material adverse impact on the ability of Purchaser
to timely close the acquisition of the Property pursuant to the terms of this
Agreement; or (ii) constitute or result in the violation or breach by Purchaser
of any judgment, order, writ, injunction or decree issued against or imposed
upon Purchaser or result in the violation of any Applicable Law, rule or
regulation of any governmental authority which, with respect to any of the
foregoing, would have a material adverse impact on the ability of Purchaser to
timely complete the acquisition of the Property pursuant to this Agreement.
          (d) No Consents. No consent, approval or action of, filing with or
notice to any governmental or regulatory authority or any other person or entity
on the part of Purchaser is required in connection with the execution, delivery
and performance of Agreement or the consummation of the transactions
contemplated.
          (e) Pending Actions. There is no action, suit, arbitration,
unsatisfied order or judgment, government investigation or proceeding pending
against Purchaser which, if adversely determined, could individually or in the
aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.
          (f) Patriot Act Compliance. Neither Purchaser nor any individual or
entity having an interest in Purchaser or controlled by Purchaser (i) is in
violation of any applicable anti-money laundering or anti-bribery laws and
regulations, (ii) is a person or entity listed on the Lists; (iii) is a person
or entity who has been determined by competent authority to be subject to the
prohibitions contained in the Order; or (iv) is owned or controlled by, or acts
for or on behalf of, any person or entity on the Lists or any other person or
entity who has been determined by competent authority to be subject to the
prohibitions contained in the Order.
          (g) Tax Identification Number. Purchaser’s valid tax identification
number is 45-1822358.
          (h) Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
assignment for the benefit of creditors, or petition seeking reorganization or
arrangement or other action under federal or state bankruptcy laws is pending
against or contemplated by Purchaser or its general partner(s) or controlling
shareholders or members.

28



--------------------------------------------------------------------------------



 



     5.5 Covenants of Purchaser and/or of Seller.
          (a) Purchaser may at its election (but subject to the limitations of
Section 3.1 above), inspect the Property for the presence of Hazardous
Substances, and, at Seller’s request, shall furnish to Seller without
representation or warranty copies of any reports received by Purchaser in
connection with any such inspection. Purchaser shall also furnish to Seller
without representation or warranty copies of any other reports received by
Purchaser relating to any other physical inspections of the Property conducted
on Purchaser’s behalf, if any (including, specifically, without limitation, any
reports analyzing compliance of the Property with the provisions of the
Americans with Disabilities Act, 42 U.S.C. §12101, et seq., if applicable).
          (b) Purchaser hereby assumes full responsibility for its inspections
of the Property regarding Hazardous Substances and irrevocably waives any claim
against Seller and releases Seller from all liability arising from the presence
of Hazardous Substances on the Property.
          (c) Not later than three (3) days prior to the Closing, Seller shall
send, or cause the Manager to send, written notice to guests or other persons
who have safe deposit boxes at the Hotel advising of the sale of the Hotel and
requesting verification or removal of the contents within two (2) days. The safe
deposit boxes of guests or other persons not responding to said written notice
shall be opened only in the presence of the Manager or representatives of both
Seller and Purchaser. The contents of all boxes opened as aforesaid shall be
listed at the time such boxes are opened and each such list shall be signed by
or on behalf of the Manager or by or on behalf of Seller and Purchaser, and
Purchaser shall not be liable or responsible for any items claimed to have been
in said boxes unless such items are included in such list. Seller agrees to
indemnify, defend and hold Purchaser harmless from and against any liability or
responsibility for any items claimed to have been in said boxes but not included
on such list and Purchaser agrees to indemnify, defend and hold Seller harmless
from and against any liability or responsibility for items claimed to have been
in said boxes and included in such list and all claims, losses and liabilities
with respect thereto arising out of the acts or omissions of Purchaser after the
Closing Date.
          (d) All baggage or other property of guests of the Hotel which has
been checked with or left in the care of Seller and remains in Seller’s care as
of the Cut-Off Time shall be inventoried and tagged jointly by Seller and
Purchaser. Purchaser hereby agrees to defend, indemnify and hold harmless Seller
against any claims, losses or liabilities in connection with such tagged baggage
and property arising out of the acts or omissions of Purchaser from and after
the Closing Date. Seller hereby agrees to defend, indemnify and hold harmless
Purchaser against all claims, losses and liabilities with respect to such tagged
baggage and property arising out of the acts or omissions of Seller prior to the
Closing Date.
          (e) Purchaser shall honor (and shall cause its manager to honor) all
reservations made in the ordinary course of business at the Hotel (including
honoring the rates at which such reservations were made, including reservations
made on a wholesale, reward points redemption, or other basis), or for any
related conference, banquet, or meeting space or any other facilities in
connection with the Hotel made by Seller on or prior to the Cut-Off Time for
periods on or after the Closing Date.

29



--------------------------------------------------------------------------------



 



     The provisions of this Section 5.5 shall survive Closing or any earlier
termination of this Agreement.
     5.6 Employees.
          (a) For purposes of this Agreement, “Employees” means, collectively,
all individuals employed at the Hotel by Manager as of the Closing Date,
irrespective of whether such individuals are active or on leaves of absence or
otherwise inactive but still employed at the Hotel.
          (b) Purchaser agrees that it will cause the Manager to continue to
employ, following the Closing, the Employees so that Seller shall not be
required to give any layoff, closing or other termination notices or otherwise
incur any liability pursuant to the provisions of the Federal Worker Adjustment
and Retraining Notification Act. 29 U.S.C. 2101-2109 (the “Federal WARN Act”)
and the California Worker Adjustment and Retraining Notification Act (the
“California WARN Act”). Purchaser shall be required to assume and discharge all
obligations and liabilities of Seller or Manager with respect to costs of
termination of any Employee incurred after the Closing including, without
limitation, any severance claim made after the Closing or arising from the
transactions contemplated by this Agreement.
          (c) From and after the Closing, Purchaser (i) shall be solely
responsible for complying or causing compliance with all applicable provisions
of federal, state and municipal laws and regulations relating to Employees,
including Purchaser’s covenants set forth in this Section 5.6, including without
limitation compliance with any applicable provisions of the Federal WARN Act or
the California WARN Act, and (ii) hereby agrees to indemnify, defend, protect
and hold Seller, Manager, and their respective affiliates harmless from and
against any and all claims, liabilities, debts, costs, expenses, damages,
attorneys’ fees and disbursements arising out of any violation of the Federal
WARN Act or the California WARN Act in connection with the transaction
contemplated by this Agreement. Seller agrees to indemnify, defend, protect and
hold Purchaser and its affiliates harmless from and against any and all claims,
liabilities, debts, costs, expenses, damages, attorneys’ fees and disbursements
arising out of any violation of the Federal WARN Act or the California WARN Act
for any period prior to the Closing (excluding any matters arising from the
transaction contemplated by this Agreement).
          (d) During the period prior to Closing, the parties agree to
reasonably cooperate and also to consult on a regular basis and coordinate their
activities relating to employee matters so as to facilitate a smooth transition
of Hotel operations and the continued proper performance by the Employees of
their respective duties up to Closing.
          (e) Purchaser agrees to indemnify, defend and hold harmless Seller,
Manager and their respective officers, directors, members, owners and affiliates
(together with Seller and Manager, the “Seller-Related Parties”) from and
against any claim, liability, or judgment asserted against any of the
Seller-Related Parties on account of or with respect to any of the following:
(i) any causes of action, damages, complaints, judgments, orders and/or claims,
whatsoever, and all costs and expenses (including, without limitation,
reasonable attorneys’ fees and costs) incurred in connection therewith, which
may be asserted against any of the Seller-Related Parties on account of any
violation of the National Labor Relations Act, Title VII of the Civil Rights
Act, the Fair

30



--------------------------------------------------------------------------------



 



Labor Standards Act, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Vocational
Rehabilitation Act of 1973, the Federal WARN Act and/or the California WARN Act,
California Labor Law, California and City of West Hollywood Human Rights Law,
and/or any other applicable federal, state or city employment statutes, laws,
rules and regulations (collectively, “Employment Laws”) by Purchaser, or any
designee or management company engaged by Purchaser to employ Hotel personnel
(other than Manager), except to the extent such are based on the acts of any
Seller Related Parties (other than those arising from the transactions
contemplated by this Agreement), and (ii) any claims or liabilities arising
(A) under ERISA and/or any other applicable federal or state law or regulation
concerning employee benefit plans with respect to the employment of employees by
Purchaser or such designee or management company from and after the Closing or
from the transactions contemplated by the Agreement, to the extent that any such
claim or liability relates to any period of employment from and after the
Closing or arise from the transactions contemplated by this Agreement or
(B) from or under any employee benefit plan applicable to any Employee or any
other employee hired by Purchaser or such designee or management company to
perform services at or for the Hotel, to the extent that any such claim or
liability relates to any period of employment from and after the Closing or
arise from the transactions contemplated by this Agreement. For the avoidance of
doubt, nothing in this Section 5.6(e) shall be deemed to require Purchaser to
indemnify any Seller-Related Party with respect to any claim, liability or
judgment of the type described in clause (i) or (ii) of Section 5.6(f).
          (f) Seller agrees to indemnify, defend and hold harmless Purchaser, or
any designee or management company engaged by Purchaser to employ Hotel
personnel and their respective officers, directors, members, owners and
affiliates (together with Purchaser, the “Purchaser-Related Parties”) from and
against any claim, liability, or judgment asserted against any of the
Purchaser-Related Parties other than those arising from the transactions
contemplated by this Agreement on account of or with respect to any of the
following: (i) any causes of action, damages, complaints, judgments, orders
and/or claims, whatsoever, and all costs and expenses (including, without
limitation, reasonable attorneys’ fees and costs) incurred in connection
therewith, which may be asserted against any of the Purchaser-Related Parties on
account of any violation of the Employment Laws occurring up to and including
the Closing by Seller-Related Parties, except to the extent such are based on
the acts of any Purchaser-Related Parties and (ii) any claims or liabilities
arising (A) under ERISA and/or any other applicable federal or state law or
regulation concerning employee benefit plans with respect to the employment of
employees by Seller-Related Parties up to and including the Closing, or (B) from
or under any employee benefit plan applicable to any Employee or any other
employee hired by Purchaser or such designee or management company to perform
services at or for the Hotel, to the extent that any such claim or liability
relates to any period of employment up to and including the Closing. For the
avoidance of doubt, nothing in this Section 5.6(f) shall be deemed to require
Seller to indemnify any Purchaser-Related Party with respect to any claim,
liability or judgment of the type described in clause (i) or (ii) of
Section 5.6(e).
          (g) Purchaser’s and Seller’s obligations under this Section 5.6 shall
survive Closing without limitation.

31



--------------------------------------------------------------------------------



 



     5.7 Independent Audit. From the Effective Date until two (2) years after
the Closing or earlier termination of this Agreement, Seller shall make the
books and records for the years ending December 31, 2010, 2009, and 2008 and
interim periods as required by the rules and regulations of the Securities and
Exchange Commission (“SEC”) of the Property/Seller available to Purchaser and
Purchaser’s independent accountants for inspection, copying and audit by
Purchaser’s designated accountants at the expense of Purchaser. Seller and the
Manager of the Property will provide the Purchaser’s independent accountants
with a management representation letter with respect to the audited historical
financial statements of the Property/Seller for the years ending December 31,
2010, 2009, and 2008 and any unaudited interim period required by the rules and
regulations of the SEC. Seller shall provide Purchaser with copies of, or access
to, such factual information, accounting records and financial information as
may be reasonably requested by Purchaser or its auditors, and in the possession
or control of Seller, to enable Purchaser or its affiliates to file reports or
registration statements in compliance with the rules and regulations of the SEC.
This Section 5.7 shall survive the Closing for two (2) years.
ARTICLE VI
DEFAULT
     6.1 Default by Purchaser. If prior to Closing, Purchaser defaults under
this Agreement, Seller shall be entitled, as its sole and exclusive remedy
(without limiting Seller’s rights with respect to any indemnification
obligations of Purchaser under Section 11.1, ARTICLE III and/or Section 11.18)
to terminate this Agreement and receive the Earnest Money as liquidated damages
for the breach of this Agreement, it being agreed between the parties hereto
that the actual damages to Seller in the event of such breach are impractical to
ascertain and the amount of the Earnest Money is a reasonable estimate thereof.
THEREFORE, SUBJECT TO THE PRECEDING SENTENCE, BY PLACING THEIR INITIALS BELOW,
THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS
SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, AT LAW OR IN EQUITY, IN THE EVENT
OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF PURCHASER. THE PARTIES
ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A
FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER.
INITIALS: Seller                              Purchaser
Nothing contained in this Section 6.1 shall limit or prevent Seller, after
Closing has occurred, from: (a) asserting any legal or equitable claims against
Purchaser for Purchaser’s obligation to pay attorneys’ fees and other amounts
under Section 11.18; (b) enforcing any indemnity obligation of Purchaser under
this Agreement or preclude Seller from obtaining a damage award in connection
therewith; or (c) enforcing Purchaser’s other obligations and liabilities which
survive Closing.
     6.2 Default by Seller. In the event that Seller fails to consummate this
Agreement for any reason other than Purchaser’s default (in which event
Section 6.1 applies), then Purchaser shall be entitled, as its sole and
exclusive remedy, to terminate this Agreement and receive the return of the
Earnest Money, in which event Seller shall be released from any and all
liability

32



--------------------------------------------------------------------------------



 



hereunder ; provided that if the termination resulted from an intentional or
willful act of Seller, then Seller shall pay Purchaser its Termination Costs (as
hereinafter defined) upon Purchaser’s written notice to Seller that the same
have become due Purchaser expressly waives its rights to seek monetary or other
damages in the event of Seller’s default hereunder other than as expressly
provided in the preceding sentence. Notwithstanding the foregoing, if Purchaser
is ready, willing and able to close and Seller is obligated to close pursuant to
the terms of this Agreement, then Purchaser shall have the right for file suit
for specific performance against Seller in a court having jurisdiction in the
county and state in which the Property is located, on or before sixty (60) days
following the date upon which Closing was to have occurred. Purchaser shall be
deemed to have elected to waive such right to seek specific performance if it
fails to file suit within such period. As material consideration to Seller’s
entering into this Agreement with Purchaser, Purchaser expressly waives any
right under statutory or common law or otherwise to record or file a lis pendens
or a notice of pendency of action or similar notice against all of any portion
of the Property unless all conditions precedent to Seller’s obligation to
proceed to Closing have been satisfied and Seller defaults in its obligation to
proceed to Closing. “Termination Costs” shall mean those reasonable costs
actually incurred by Purchaser in connection with its investigation and efforts
to purchase the Property, including, without limitation, actual reasonable fees
and costs of counsel and consultants, all of which Termination Costs shall be
evidenced by written documentation reasonably acceptable to Seller, but in no
event shall the Termination Costs payable by Seller to Purchaser in connection
with this Section 6.2 exceed $500,000.
     6.3 Seller’s Right to Cure Defaults. Notwithstanding anything to the
contrary in this Agreement, Purchaser shall not have the right to exercise its
remedies under Section 6.2 for a Seller default unless Purchaser has provided
written notice to Seller specifying in reasonable detail the nature of the
Seller default, and Seller has not cured the same within ten (10) business days
after Seller’s receipt of such notice (the “Seller Cure Period”), in which case
the Outside Closing Date shall be extended until the date which is five
(5) business days after the expiration of the Seller Cure Period.
     6.4 Purchaser’s Right to Cure Defaults. Notwithstanding anything to the
contrary contained in this Agreement, with respect to any default under this
Agreement by Purchaser other than a default in Purchaser’s obligation to close
the transaction contemplated hereunder on the Closing Date, Seller shall not
have the right to exercise its remedies under Section 6.1 for any such Purchaser
default unless Seller has provided written notice to Purchaser specifying in
reasonable detail the nature of the Purchaser default, and Purchaser has not
cured the same within 10 days after Purchaser’s receipt of such notice. It is
expressly understood and agreed that there shall be no cure period afforded
Purchaser and no need for Seller to provide any notice, written or otherwise,
with respect to a default by Purchaser in its obligation to close the
transaction on the Closing Date, and in the event of such a default, Seller
shall have the immediate right to exercise its remedies on account thereof
provided in Section 6.1 above.
ARTICLE VII
SURVIVAL, INDEMNIFICATION, AND LIMITATIONS ON LIABILITY
     7.1 Survival. The representations and warranties of Seller set forth in
Section 5.1 of this Agreement, as updated by the certificate of Seller to be
delivered to Purchaser at Closing in accordance with Section 4.2(e) hereof, and
any other representations and warranties of Seller

33



--------------------------------------------------------------------------------



 



contained herein or in any other instrument delivered to Purchaser in connection
herewith shall survive Closing for a period of six (6) months. The
representations and warranties of Purchaser set forth in Section 5.4, as updated
by the certificate of Purchaser to be delivered to Seller at Closing in
accordance with Section 4.3(d) hereof, and any other representations and
warranties of Purchaser contained herein or in any other instrument delivered to
Seller in connection herewith shall survive the Closing for a period of nine
(9) months from the Closing Date.
     7.2 Seller’s Indemnification. From and after the Closing, Seller shall,
subject to the provisions of this Section 7.2, defend, indemnify and save
harmless Purchaser and its Affiliates, and their respective employees,
contractors, officers, directors, and agents (collectively, “Purchaser
Indemnitees”) from and against any and all losses, injuries, claims, penalties,
liabilities, fines, damages, costs or expenses (including, without limitation,
reasonable attorneys’ fee and costs) (collectively, “Losses”) arising out of,
resulting from or relating to:
     (a) the inaccuracy of any representation or warranty of Seller;
     (b) the failure by Seller to perform or fulfill any covenant or agreement
of Seller contained in this Agreement; or
     (c) any injury to or death of any person or persons or damage to or
destruction of any property owned by a third-party, arising out of or in any
manner directly or indirectly connected with the Hotel and having accrued prior
to the Closing Date (unless caused by a Purchaser Indemnitee).
The provisions of this Section 7.2 shall survive the Closing without limitation.
     7.3 Purchaser’s Indemnification. From and after the Closing, Purchaser
shall, subject to the provisions of this Section 7.3, defend, indemnify and save
harmless Seller and its Affiliates, and their respective employees, contractors,
officers, directors, and agents (collectively, “Seller Indemnitees”) from and
against any and all Losses arising out of, resulting from or relating to:
     (a) the inaccuracy of any representation or warranty of Purchaser;
     (b) the failure by Purchaser to perform or fulfill any covenant or
agreement of Purchaser contained in this Agreement; or
     (c) any injury to or death of any person or persons or damage to or
destruction of any property owned by a third-party, arising out of or in any
manner directly or indirectly connected with the Hotel and having accrued after
the Closing Date (unless caused by a Seller Indemnitee).
The provisions of this Section 7.3 shall survive the Closing without limitation.
     7.4 Notice and Resolution of Claims.
          (a) Notice. Each Person entitled to indemnification pursuant to
Section 7.2 or 7.3 (an “Indemnitee”) shall give written notice to the
indemnifying party or parties from whom indemnity is sought (the “Indemnifying
Party”) promptly after obtaining knowledge of any claim

34



--------------------------------------------------------------------------------



 



that it may have under Section 7.2 or 7.3, as applicable. The notice shall set
forth in reasonable detail the claim and the basis for indemnification. Failure
to give the notice in a timely manner shall not release the Indemnifying Party
from its obligations under Section 7.2 or 7.3, as applicable, except to the
extent that the failure materially prejudices the ability of the Indemnifying
Party to contest that claim.
          (b) Defense of Third Party Claims. If a claim for indemnification
pursuant to Section 7.2 or 7.3 shall arise from any action made or brought by a
third party that would reasonably be expected to result in indemnifiable Losses
(a “Third Party Claim”), the Indemnifying Party may assume the defense of the
Third Party Claim. If the Indemnifying Party assumes the defense of the Third
Party Claim, the defense shall be conducted by counsel chosen by the
Indemnifying Party, who shall be reasonably acceptable to Indemnitee, provided
that the Indemnitee shall retain the right to employ its own counsel and
participate in the defense of the Third Party Claim at its own expense (which
shall not be recoverable from the Indemnifying Party under this ARTICLE VII
unless (i) the Indemnitee is advised by counsel reasonably satisfactory to the
Indemnifying Party that use of counsel of the Indemnifying Party’s choice would
be expected to give rise to a conflict of interest, (ii) the Indemnifying Party
shall not have employed counsel to represent the Indemnitee within a reasonable
time after notice of the assertion of any such claim or institution of any such
action or proceeding, or (iii) the Indemnifying Party shall authorize the
Indemnitee in writing to employ separate counsel at the expense of the
Indemnifying Party, in each of which cases the reasonable expenses of counsel to
the Indemnitee shall be reimbursed by the Indemnifying Party). In no event shall
the Indemnifying Party be obligated to pay the fees and expenses of more than
one counsel (other than local counsel) for all Indemnitees with respect to any
claim indemnified under this ARTICLE VII; provided that an Indemnitee shall be
entitled to employ separate counsel at the expense of the Indemnifying Party if
the Indemnitee is advised by counsel reasonably satisfactory to the Indemnifying
Party that use of such other counsel would give rise to a conflict of interest,
in which case the reasonable expenses of counsel to such Indemnitee shall be
reimbursed by the Indemnifying Party. Notwithstanding the foregoing provisions
of this Section 7.4(b), (i) no Indemnifying Party shall be entitled to settle
any Third Party Claim for which indemnification is sought under Section 7.2 or
7.3 without the Indemnitee’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, unless it has assumed the defense
of such Third Party Claim and as part of the settlement the Indemnitee is
released from all liability with respect to the Third Party Claim and the
settlement does not impose any equitable remedy on the Indemnitee or require the
Indemnitee to admit any fault, culpability or failure to act by or on behalf of
the Indemnitee, and (ii) no Indemnitee shall be entitled to settle any Third
Party Claim for which indemnification is sought under Section 7.2 or 7.3 without
the Indemnifying Party’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, unless the Third Party claim is for money
damages only and such settlement does not include a statement as to, or an
admission of fault, culpability or a failure to act by or on behalf of the
Indemnifying Party and as part of such settlement the Indemnifying Party is
released from all liability (for indemnification pursuant to this ARTICLE VII
and otherwise) with respect to such Third Party Claim. If the Indemnifying Party
does not notify the Indemnitee within twenty (20) Business Days after receipt of
the Indemnitee’s notice of a Third Party Claim of indemnity hereunder that it
elects to assume the control of the defense of any Third Party Claim, the
Indemnitee shall have the right to contest the Third Party Claim but shall not
thereby waive any right to indemnity therefor pursuant to this

35



--------------------------------------------------------------------------------



 



Agreement and the costs of such actions by the Indemnitee shall be paid by the
Indemnifying Party.
     7.5 Limitations on Liability.
     (a) Deductible.
     (i) Seller shall not have any obligation or liability to any Purchaser
Indemnitee under Section 7.2(a) unless and until the aggregate amount of Losses
incurred or suffered by the Purchaser Indemnitees arising out of the matters
referred to in Section 7.2(a) shall have exceeded $75,000, in which case Seller
shall be obligated and liable under Section 7.2(a) only with respect to such
excess.
     (ii) Purchaser shall not have any obligation or liability to any Seller
Indemnitee under Section 7.3(a) unless and until the aggregate amount of Losses
suffered by the Seller Indemnitees arising out of the matters referred to in
Section 7.3(a) shall have exceeded $75,000, in which case Purchaser shall be
obligated and liable under Section 7.3(a) only with respect to such excess.
          (b) Limit of Liability. The aggregate liability of Seller or
Purchaser, as applicable—
     (i) under Section 7.2(a) shall not exceed $3,000,000;
     (ii) under Section 7.3(a) shall not exceed $3,000,000; and
     (iii) under Section 7.2(b), 7.2(c), 7.3(b), or 7.3(c) shall not be subject
to any limits.
          (c) Limit on Time for Assertion of Claims. Neither Seller nor
Purchaser shall have any obligation or liability pursuant to Section 7.2 or 7.3,
respectively, for any breach of any representation or warranty unless notice of
a claim asserting such breach shall have been given in accordance with
Section 7.4 prior to the termination of the survival period applicable to such
representation or warranty as set forth in Section ARTICLE VII. Neither Seller
nor Purchaser shall have any obligation or liability pursuant to Section 7.2 or
7.3, respectively, for any breach of any covenant contained in this Agreement
that occurred prior to the Closing unless notice of a claim asserting such
breach shall have been given in accordance with Section 7.4 on or before the
date six (6) months following the Closing Date.
     7.6 Other Matters Regarding Indemnification.
          (a) In the event either Seller or Purchaser (the “Claiming Party”) has
actual knowledge on or before the Closing that any representation or warranty of
the other is incorrect (either through independent investigation or through
information and materials provided to the Claiming Party) or that a covenant of
the other has been breached and the Claiming Party proceeds to Closing, then the
Claiming Party shall not be permitted to assert a claim for such matters
following the Closing Date.

36



--------------------------------------------------------------------------------



 



          (b) The right to be indemnified for Losses, on the terms and subject
to the limitations set forth in this ARTICLE VII, shall be the exclusive remedy
available to the Parties and the Indemnitees for the matters set forth in
Sections 7.2 and 7.3.
ARTICLE VIII
RISK OF LOSS
     8.1 Minor Damage. In the event of loss or damage to the Real Property or
any portion thereof which is not “major” (as hereinafter defined), this
Agreement shall remain in full force and effect provided Seller shall, at
Seller’s option, either (a) perform any necessary repairs (to return the Real
Property to substantially the condition in which it existed immediately prior to
such loss or damage), or (b) assign to Purchaser all of Seller’s right, title
and interest to any claims and proceeds Seller may have with respect to any
casualty insurance policies or condemnation awards relating to the premises in
question (other than business interruption proceeds attributable to the period
prior to Closing and proceeds in respect of amounts expended by or on behalf of
Seller prior to Closing to restore the Property). In the event that Seller
elects to perform repairs upon the Real Property, Seller shall use commercially
reasonable efforts to complete such repairs promptly and the Outside Closing
Date shall be extended a reasonable time, not to exceed thirty (30) days, in
order to allow for the completion of such repairs. If Seller elects to assign a
casualty claim to Purchaser, the Purchase Price shall be reduced by an amount
equal to the deductible amount under Seller’s insurance policy with respect to
such loss or damage and not paid by Seller prior to Closing and Seller shall
assign all of its rights to proceeds under the applicable policy with respect to
any claim for the applicable loss (other than business interruption proceeds
attributable to the period prior to Closing and proceeds in respect of amounts
expended by or on behalf of Seller prior to Closing to restore the Property).
Upon Closing, full risk of loss with respect to the Property shall pass to
Purchaser.
     8.2 Major Damage. In the event of a “major” loss or damage to the Real
Property, Purchaser may, upon notice in writing to Seller delivered within ten
(10) days after Seller sends Purchaser written notice of the occurrence of such
major loss or damage, terminate this Agreement by written notice to Seller, in
which event the Earnest Money shall be returned to Purchaser and neither Seller
nor Purchaser shall have any further rights or obligations under this Agreement
except any obligations that expressly survive the termination of this Agreement.
If Purchaser fails for any reason to deliver written notice of termination to
Seller within ten (10) days after Seller sends Purchaser written notice of the
occurrence of major loss or damage, then Purchaser shall be deemed to have
elected to proceed with Closing, in which event Seller shall, at Seller’s
option, either (a) perform any necessary repairs (to return the Real Property to
substantially the condition in which it existed immediately prior to such loss
or damage), or (b) assign to Purchaser all of Seller’s right, title and interest
to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question
(other than business interruption proceeds attributable to the period prior to
Closing and proceeds in respect of amounts expended by or on behalf of Seller
prior to Closing to restore the Property). In the event that Seller elects to
perform repairs upon the Real Property, Seller shall use commercially reasonable
efforts to complete such repairs promptly and the Outside Closing Date shall be
extended a reasonable time in order to allow for the completion of such repairs.
If Seller elects to assign a casualty claim to Purchaser, the Purchase Price
shall be

37



--------------------------------------------------------------------------------



 



reduced by an amount equal to the deductible amount under Seller’s insurance
policy with respect to such loss or damage and not paid by Seller prior to
Closing and Seller shall assign all of its rights to proceeds under the
applicable policy with respect to any claim for the applicable loss (other than
business interruption proceeds attributable to the period prior to Closing and
proceeds in respect of amounts expended by or on behalf of Seller prior to
Closing to restore the Property). Upon Closing, full risk of loss with respect
to the Property shall pass to Purchaser.
     8.3 Definition of “Major” Loss or Damage. For purposes of Sections 8.1 and
8.2, “major” loss or damage refers to the following (a) loss or damage to the
Real Property or any portion thereof such that the cost of repairing or
restoring the premises in question to a condition substantially identical to
that of the premises in question prior to the event of damage would be, in the
opinion of a licensed independent architect or registered professional engineer
with a minimum of ten (10) years experience related to commercial real estate
construction selected by Seller, equal to or greater than five percent (5%) of
the Purchase Price or (b) any loss due to a condemnation which permanently and
materially adversely modifies or impairs the continued operation of the Hotel in
substantially the same manner as the Hotel is operated on the Effective Date.
ARTICLE IX
COMMISSIONS
     9.1 Brokerage Commissions. In the event the transaction contemplated by
this Agreement is consummated, but not otherwise, Seller agrees to pay to
Goldman Sachs (“Broker”) at Closing a brokerage commission pursuant to a
separate written agreement between Seller and Broker and Seller shall indemnify
and hold Purchaser harmless with respect to any payments due and owing to Broker
in connection with this transaction under such agreement. Each party agrees that
should any claim be made for brokerage commissions or finder’s fees by any
broker or finder other than the Broker by, through or on account of any acts of
said party or its representatives, said party will indemnify, defend, protect
and hold the other party free and harmless from and against any and all loss,
liability, cost, damage and expense in connection therewith. The provisions of
this Section 9.1 shall survive Closing or earlier termination of this Agreement.
ARTICLE X
DISCLAIMERS AND WAIVERS
     10.1 No Reliance on Documents. Except as expressly set forth in this
Agreement, Seller makes no representation or warranty as to the truth, accuracy
or completeness of any materials, data or information delivered by or on behalf
of Seller or its brokers to Purchaser in connection with the transaction
contemplated hereby including, without limitation, the Reports, material
available in the E-Room, and other Seller Due Diligence Materials, provided,
however, that Seller shall not intentionally alter any material, data or
information for the purpose of misleading Purchaser. Purchaser acknowledges and
agrees that all materials, data and information delivered by Seller to Purchaser
in connection with the transaction contemplated hereby are provided to Purchaser
as a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, Purchaser

38



--------------------------------------------------------------------------------



 



acknowledges and agrees that (a) any environmental or other report with respect
to the Property which is delivered by Seller to Purchaser shall be for general
informational purposes only, (b) Purchaser shall not have any right to rely on
any such report delivered by Seller to Purchaser, but rather will rely on its
own inspections and investigations of the Property and any reports commissioned
by Purchaser with respect thereto, and (c) except for matters expressly set
forth in this Agreement, neither Seller nor any affiliate of Seller nor the
person or entity which prepared any such report delivered by Seller to Purchaser
shall have any liability to Purchaser for any inaccuracy in or omission from any
such report or other materials provided to Purchaser in connection with this
Agreement.
     10.2 DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT: IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, PROFITABILITY, FITNESS FOR
A PARTICULAR PURPOSE, TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL
OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH
GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS
OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY
OTHER MATTER OR THING REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES
THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND
WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE
PROPERTY AND ANY ACTUAL OR PROPOSED BUDGETS FOR THE REAL PROPERTY) MADE OR
FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER IS A SOPHISTICATED
INSTITUTIONAL INVESTOR WITH SUBSTANTIAL EXPERIENCE AND EXPERTISE WITH INVESTMENT
PROPERTIES AND HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND

39



--------------------------------------------------------------------------------



 



NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR
EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND
COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
DOCUMENTS DELIVERED AT CLOSING. UPON CLOSING AND SUBJECT TO THE REPRESENTATIONS
AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE DOCUMENTS
DELIVERED AT CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS RELATING TO THE CONDITION OF THE PROPERTY (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY EXCEPT FOR
FRAUD AND OBLIGATIONS OF SELLER UNDER THIS AGREEMENT OR ANY AGREEMENTS EXECUTED
AND DELIVERED BY SELLER AT CLOSING. PURCHASER AGREES THAT SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED AFTER THE CLOSING DATE, SUCH CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF PURCHASER.
The waivers and releases set forth in Sections 5.5(a) and 5.5(b) and in the
immediately preceding paragraph include claims of which Purchaser is presently
unaware or which Purchaser does not presently suspect to exist which, if known
by Purchaser, would materially affect Purchaser’s waiver or release of Seller
and the other parties referenced in this Section.
     10.3 Repairs, Reserves, and Capital Expenditures. Purchaser acknowledges
and agrees that except as provided in Section 5.3 of this Agreement, (a) Seller
shall have no obligation to make any repairs, replacements, improvements or
alterations to the Property or to expend any funds therefor, including, without
limitation, any reserves that may be held for such purpose, and (b) Purchaser
shall not be entitled to a credit to the Purchase Price at Closing in the event
capital expenditures actually made at the Hotel for any year are less than the
budgeted amount as of the date of the Closing.

40



--------------------------------------------------------------------------------



 



     10.4 Effect and Survival of Disclaimers. Seller and Purchaser acknowledge
that the compensation to be paid to Seller for the Property has been decreased
to take into account that the Property is being sold subject to the provisions
of this Article X. Seller and Purchaser agree that the provisions of this
Article X shall survive Closing.
ARTICLE XI
MISCELLANEOUS
     11.1 Confidentiality. Prior to the Closing, and subject to the provisions
of Section 11.2, this Agreement, the terms hereof and the Property Information
shall be treated as “Evaluation Material” in accordance with that certain
Confidentiality Agreement executed by Purchaser in favor of Seller (the
“Confidentiality Agreement”). From and after the Closing, Seller and its
affiliates shall hold in confidence, and shall not disclose to third parties
without the prior written consent of Purchaser, any non-public proprietary
information regarding the Hotel and the Property. The foregoing shall not be
deemed to restrict the ability of Seller and its affiliates to comply with their
disclosure and reporting obligations under applicable law.
     11.2 Public Disclosure. Prior to the Closing, neither Purchaser nor Seller,
nor any of their respective affiliates, shall make any press release or other
public statement, or file any report with the Securities and Exchange Commission
containing information, regarding the terms of this Agreement that are not
generally known to the public (the “Confidential Information”) without affording
the other party a reasonable opportunity (not to exceed two business days) to
review and comment on the content of such release, report, or statement insofar
as it applies to this Agreement and the transaction contemplated hereby. For the
avoidance of doubt, Purchaser or Seller or their respective affiliates shall be
permitted to make such disclosure and shall not be required to obtain the
consent of the other party prior to making such disclosure. Notwithstanding the
foregoing, Seller and Purchaser shall be permitted to (i) disclose any
Confidential Information to the extent required by court order or under
Applicable Law (subject to providing the other party the reasonably opportunity
to review and comment on any such disclosure, as provided above, to the extent
consistent with Applicable Law) and (ii) disclose any Confidential Information
to any Person on a “need-to-know” basis, such as their respective members,
trustees, directors, officers, employees, attorneys, consultants, engineers,
surveyors, lenders, investors, and such other Persons whose assistance is
required to consummate the transactions contemplated in this Agreement or to
whom notice of this transaction may be required pursuant to the Service
Contracts or Applicable Law, or with whom communication may be required to
accomplish the assignment of the Permits, the Service Contracts or the Space
Leases; provided, however, that Purchaser or Seller (as applicable) shall, to
the extent consistent with Applicable Law, (a) advise such person of the
confidential nature of such Confidential Information, and (b) use commercially
reasonable efforts to cause such Person to maintain the confidentiality of such
information. Purchaser and Seller shall mutually agree on the content of the
initial press release regarding the consummation of the transaction contemplated
by this Agreement following the Closing. Notwithstanding anything to the
contrary contained herein, the parties understand and agree that Pebblebrook
Hotel Trust, Inc. and Morgans Hotel Group Co. each will file a report on Form
8-K with the Securities and Exchange Commission in connection with the
transaction contemplated by this agreement. The provisions of this Section 11.2
shall survive the Closing.

41



--------------------------------------------------------------------------------



 



     11.3 Assignment. Purchaser may not assign or otherwise transfer this
Agreement or any of its rights or obligations under this Agreement without first
obtaining Seller’s written approval which may be given or withheld in Seller’s
sole discretion; provided that Purchaser may assign all or any portion of this
Agreement to one or more entities that are wholly-owned, directly or indirectly,
by Pebblebrook Hotel, L.P. Any assignment by Purchaser of this Agreement shall
not relieve Purchaser of its obligations under this Agreement and any permitted
assignee must expressly assume the obligations of Purchaser in writing. Without
limiting the foregoing, in no event shall Purchaser assign this Agreement to any
assignee which, in the reasonable judgment of Seller, will cause the transaction
contemplated hereby or any party thereto to violate the requirements of ERISA.
     11.4 Notices. Any notice pursuant to this Agreement shall be given in
writing by (a) personal delivery, or (b) reputable overnight delivery service
with proof of delivery, or (c) United States Mail, postage prepaid, registered
or certified mail, return receipt requested, or (d) legible facsimile
transmission or PDF transmission completed before 5:00 p.m. (New York time) on a
business day sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile transmission or PDF transmission, as of the date of the facsimile
transmission or PDF transmission provided that an original of such facsimile or
PDF is also sent to the intended addressee by means described in clauses (a),
(b) or (c) above. Notices may be given by a party’s counsel on behalf of such
party as if such party had given such notice itself. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows:
     If to Seller:
Mondrian Holdings LLC
c/o Morgans Group LLC
475 Tenth Avenue
New York, NY 10018
Attention: David Smail, Executive Vice President & General Counsel
Facsimile No.: (212) 277-4172
Email: david.smail@morganshotelgroup.com
     With a copy to:
Hogan Lovells US LLP
555 13th Street NW
Washington, DC 20004
Attention: Bruce W. Gilchrist
Facsimile No.: (202) 637-5600
Email: bruce.gilchrist@hoganlovells.com

42



--------------------------------------------------------------------------------



 



     If to Purchaser:
     Wolverines Owner LLC
c/o Pebblebrook Hotel Trust
2 Bethesda Metro Center
Suite 1530
Bethesda, Maryland 20814
Attention: Thomas Fisher
Facsimile no. (240) 396-5763
Email: tfisher@pebblebrookhotels.com
     With a copy to:
Hunton & Williams LLP
1900 K Street, NW
Washington, DC 20006
Attention: John M. Ratino, Esquire
Facsimile No.: (202) 828-3779
Email: jratino@hunton.com
     11.5 Modifications. This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.
     11.6 Calculation of Time Periods; Time is of the Essence. Unless otherwise
specified, in computing any period of time described in this Agreement, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is a Saturday, Sunday or legal holiday under the laws of
the State in which the Real Property is located, in which event the period shall
run until the end of the next day which is neither a Saturday, Sunday or legal
holiday. The final day of any such period shall be deemed to end at 5:00 p.m.,
New York time. Time is of the essence with respect to each and every term and
provision of this Agreement.
     11.7 Successors and Assigns. Subject to the limitations on assignment set
forth in Section 11.3 above, the terms and provisions of this Agreement are to
apply to and bind the permitted successors and assigns of the parties hereto.
     11.8 Entire Agreement. This Agreement, including the Exhibits, the
Schedules and the Confidentiality Agreement contain the entire agreement between
the parties pertaining to the subject matter hereof and fully supersedes all
prior written or oral agreements and understandings between the parties
pertaining to such subject matter.

43



--------------------------------------------------------------------------------



 



     11.9 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, (a) execute acknowledgments of receipt with
respect to any materials delivered by Seller to Purchaser with respect to the
Property, and (b) obtain sellers’ permits for any sales activities conducted at
the Property prior to Closing and/or obtain “sale for resale certificates” for
any Personal Property that may be sold after the Closing. The provisions of this
Section 11.9 shall survive Closing.
     11.10 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall be necessary to account for only one such counterpart in
proving this Agreement. In order to expedite the transaction contemplated
herein, telecopied, facsimile or PDF signatures may be used in place of original
signatures on this Agreement. Seller and Purchaser intend to be bound by the
signatures on the telecopied, facsimile or PDF document, are aware that the
other party will rely on the telecopied, facsimile or PDF signatures, and hereby
waive any defenses to the enforcement of the terms of this Agreement based on
the form of signature.
     11.11 Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.
     11.12 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE OF NEW
YORK AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF SUCH STATE.
SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK. PURCHASER AND
SELLER AGREE THAT THE PROVISIONS OF THIS SECTION 11.12 SHALL SURVIVE THE CLOSING
OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.
     11.13 No Third Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
     11.14 Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:
Schedule 1.1(a) -Legal Description of Land
Schedule 1.1(c) -Excluded Personal Property

44



--------------------------------------------------------------------------------



 



Schedule 1.1(e)-1(a) -Service Contracts (assignable without consent)
Schedule 1.1(e)-1(b) -Service Contracts (consent required for assignment)
Schedule 1.1(e)-2(a) -Equipment Leases (assignable without consent)
Schedule 1.1(e)-2(b) -Equipment Leases (consent required for assignment)
Schedule 1.1(f) -Intellectual Property
Schedule 1.1(g) — Transferable Permits
Schedule 1.1(j) -List of Space Leases
Schedule 1.5(c) -Allocations of Real and Personal Property
Schedule 2.4(a) -Permitted Exceptions
Schedule 3.2 -Reports
Schedule 5.1(d) -Space Leases
Exhibit A -Deed
Exhibit B -Bill of Sale
Exhibit C -Assignment of Contracts
Exhibit D -Assignment of Space Leases
Exhibit E -FIRPTA Certificate
Exhibit F -Title Affidavit
Exhibit G -Escrow Agreement
Exhibit H - Form of Tenant Estoppel
Exhibit I — Form of Liquor Assets Escrow Agreement
     11.15 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.
     11.16 Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits, schedules or amendments hereto. Singular words shall connote the
plural as well as the singular, and plural words shall connote the singular as
well as the plural, and the masculine shall include the feminine and the neuter,
as the context may require.
     11.17 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.
     11.18 Attorneys Fees. If any action or proceeding is commenced by either
party to enforce their rights under this Agreement or to collect damages as a
result of the breach of any of the provisions of this Agreement, the prevailing
party in such action or proceeding, including any bankruptcy, insolvency or
appellate proceedings, shall be entitled to recover all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, in addition to any other relief awarded by the court.

45



--------------------------------------------------------------------------------



 



     11.19 No Waiver. Failure of either party at any time to require performance
of any provision of this Agreement shall not limit the party’s right to enforce
the provision. Waiver of any breach of any provision shall not be a waiver of
any succeeding breach of the provision or a waiver of the provision itself or
any other provision.
     11.20 No Reservation of Property. The preparation and/or delivery of
unsigned drafts of this Agreement shall not create any legally binding rights in
the Property and/or obligations of the parties, and Purchaser and Seller
acknowledge that this Agreement shall be of no effect until it is duly executed
by both Purchaser and Seller.
     11.21 No Recordation. Purchaser shall not record this Agreement, nor any
memorandum or other notice of this Agreement, in any public records.
[SIGNATURE PAGE FOLLOWS]

46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the Effective Date.

            SELLER:

Mondrian Holdings LLC
      By:   Mondrian Senior Mezz LLC,         its Managing Member           
By:   Morgans Group LLC,         its Managing Member            By:   Morgans
Hotel Group Co.,         its Managing Member            By:   /s/ Yoav Gery    
    Its: CDO and EVP                PURCHASER:

Wolverines Owner LLC, a Delaware
limited liability company
      By:   Thomas C. Fisher         Its: Vice President             

47



--------------------------------------------------------------------------------



 



Annex I
Definitions
     (a) As used in this Agreement, the following terms have the meanings
ascribed thereto below:
“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
Board of Fire Underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any court or Governmental Authority of competent
jurisdiction affecting or relating to the Person or property in question.
“Consumable Supplies” shall mean office, cleaning, engineering, laundry and
valet supplies, food service supplies, decorations, menus, guest supplies
(including stationery, soap, matches, toilet and facial tissues) and such other
supplies as are customarily consumed on a daily basis in the operation of the
Hotel.
“Environmental Laws” means Applicable Laws regulating or relating to any
Hazardous Substances including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(“CERCLA”), (ii) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq. (“RCRA”), (iii) the Federal Water Pollution Control Act, 33 U.S.C. § 2601
et seq., (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.,
(v) the Clean Water Act, 33 U.S.C. § 1251 et seq., (vi) the Clean Air Act, 42
U.S.C. § 7401 et seq., (vii) the Hazardous Materials Transportation Act, 49
U.S.C. § 5101 et seq., (viii) the Safe Drinking Water Act, 42 U.S.C. § 803 et
seq., (ix) the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., (x) the
Emergency Planning and Community Right-To-Know Act of 1986, 42 U.S.C. § 11001 et
seq., (xi) the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to
the extent it regulates exposure to Hazardous Substances), and similar state and
local Applicable Law, as amended from time to time, and all regulations, rules
and guidance issued pursuant thereto.
“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any agency or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the person or property in question.
“Guest Records” shall mean guest records, profiles, histories, contact
information and preferences gathered by Manager based on the guest’s stay or
information provided by the guest during, prior to or after such stay at the
Hotel.
“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether solid, semisolid, liquid or gaseous, including, without
limitation, asbestos, polychlorinated biphenyls, petroleum or petroleum
by-products (excluding any substances of kinds and amounts ordinarily used or
stored in similar properties for purposes of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws), and any
other material or

 



--------------------------------------------------------------------------------



 



substance which is defined as a “hazardous substance”, “hazardous waste”, “toxic
waste” or “toxic substance” under any Environmental Laws.
“Operating Equipment” shall mean chinaware, glassware, linens, silverware, and
other items of a comparable nature, and all replacements, additions and
substitutions therefor.
“Manager’s Materials” shall mean materials, files, lists, records, compilations
and methods of operation which constitute valuable proprietary information,
trade secrets and Manager’s work product, including, by way of example and not
of limitation, Guest Records, marketing techniques, customer and mailing lists
and reservation systems.
“Manager’s Tradenames” shall mean the Primary Name, the marks “Morgans”, “A
Morgans Hotel”, “Mondrian”, “SkyBar”, “Asia de Cuba” and “ADCB” or any other
tradenames, trademarks, service marks, symbols, logos or designs owned or
licensed by Manager or any of its affiliates including, without limitation, the
name of any restaurant, bar and/or lounge at any Morgans Hotel, and any words or
designs, marketing materials, concepts and trade dress (such as the menu and the
items thereon) related thereto.
“Primary Name” shall mean Mondrian.
“Property Information Letter” shall mean that certain letter from Seller to
Purchaser dated as of the Effective Date.
     (b) The following terms are defined in the Section of this Agreement set
forth after such term below:

      ABC   Section 4.9(a) Adjusting Party   Section 4.4.14 Agreement  
Introduction Assignment of Contracts   Section 4.2(c) Assignment of Space Leases
  Section 4.2(d) Bookings   Section 1.1(d) Broker   Section 9.1 California WARN
Act   Section 5.6(b) Claiming Party   Section 7.6(a) Closing   Section 4.1(a)
Closing Date   Section 4.1(a) Confidentiality Agreement   Section 11.1
Consumable Inventory   Section 1.1(i) Cut-Off Time   Section 4.4.11 Deed  
Section 4.2(a) Effective Date   Introduction Employees   Section 5.6(a)
Employment Laws   Section 5.6(e) Equipment Leases   Section 1.1(e) ERISA  
Section 5.4(a)

 



--------------------------------------------------------------------------------



 



      Escrow Agreement   Section 1.6(b) Excluded Permits   Section 1.1(g)
Excluded Personal Property   Section 1.1(c) Existing Liquor License  
Section 4.6(f) Federal WARN Act   Section 5.6(b) Final Statement  
Section 4.4.14 Hotel   Recitals Hotel Payables   Section 4.4.6 House Bank Funds
  Section 1.1(k) Improvements   Recitals Initial Earnest Money   Section 1.6(a)
Intangibles   Section 1.1(h) Land   Recitals Lease Year   Section 4.4.5(d) Legal
Requirements   Section 2.4(d) Liquor Assets   Section 4.9(a) Liquor Assets
Escrow Agent   Section 4.9(a) Liquor Assets Escrow Agreement   Section 4.9(a)
Liquor Assets Purchase Price   Section 4.9(b) Liquor Designee   Section 4.9(a)
Liquor Inventory   Section 4.9(a) Liquor Seller   Section 4.9(a) Lists  
Section 5.1(k) Losses   Section 7.2 Management Agreement   Section 1.7 Manager  
Section 1.7 Monetary Encumbrances   Section 2.3(c) OFAC   Section 5.1(k) Order  
Section 5.1(k) Outside Accountants   Section 4.4.15 Outside Closing Date  
Section 4.1(a) Percentage Rent   Section 4.4.5(d) Permits   Section 1.1(g)
Permitted Exceptions   Section 2.4 Personal Property   Section 1.1(c)
Pre-Closing Date   Section 4.1(b) Preliminary Statement   Section 4.4 Property  
Section 1.2(a) Property Information   Section 3.1(a) Purchase Price  
Section 1.4 Purchaser   Introduction Purchaser Indemnitees   Section 7.2
Purchaser-Related Parties   Section 5.6(f) Real Property   Recitals Receivables
  Section 1.2(b)(v) Rent   Section 4.4.5

 



--------------------------------------------------------------------------------



 



      Rent Arrears   Section 4.4.5(b) Requesting Party   Section 4.4.14 Retail
Inventory   Section 1.1(i) Retained IP   Section 1.1(f) Seller   Introduction
Seller Cure Period   Section 6.3 Seller Indemnitees   Section 7.3 Seller-Related
Parties   Section 5.6(e) Service Contracts   Section 1.1(e) Space Leases  
Section 1.1(j) Survey   Section 2.2 Taxes   Section 4.4.1(a) Tenant Estoppel  
Section 5.3(b) Title Affidavit   Section 4.2(k) Title Company   Section 2.1
Title Policy   Section 2.5 Title Report   Section 2.1 Title Update   Section 2.1
Unopened Inventory   Section 1.1(i) Wolverines LLC   Section 4.9(a)

 